Exhibit 10.2
 
Confidential Treatment has been requested for the redacted portions of this
agreement.  The redactions are indicated with six asterisks (******).  A
complete version of this agreement has been filed separately with the Securities
and Exchange Commission.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
$175,000,000 Revolving Loan
 
CREDIT AGREEMENT
 
dated as of
 
July 15, 2010
 
among
 
CARDTRONICS, INC.
 
The Guarantors Party Hereto,
 
The Lenders Party Hereto,
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent,
 
J.P. MORGAN EUROPE LIMITED,
 
as Alternative Currency Agent,
 
BANK OF AMERICA, N.A.,
 
as Syndication Agent
 
and
 
WELLS FARGO BANK, N.A.,
 
as Documentation Agent
 
*****
 
JPMORGAN SECURITIES INC.
 
and
 
BANC OF AMERICA SECURITIES LLC,
 
as Joint Bookrunners and Co-Lead Arrangers
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
  Page      
ARTICLE I
Definitions
1      
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
22
SECTION 1.03
Terms Generally
23
SECTION 1.04
Accounting Terms; GAAP
23
     
ARTICLE II
The Credits
23      
SECTION 2.01
Commitments
23
SECTION 2.02
Loans and Borrowings
24
SECTION 2.03
Requests for Borrowings
24
SECTION 2.04
Swingline Loans
25
SECTION 2.05
Letters of Credit
27
SECTION 2.06
Funding of Borrowings
31
SECTION 2.07
Interest Elections
31
SECTION 2.08
Termination and Reduction of Commitments
33
SECTION 2.09
Repayment of Loans; Evidence of Debt
33
SECTION 2.10
Prepayment of Loans
34
SECTION 2.11
Fees
34
SECTION 2.12
Interest
36
SECTION 2.13
Alternate Rate of Interest
36
SECTION 2.14
Increased Costs
37
SECTION 2.15
Break Funding Payments
38
SECTION 2.16
Taxes
39
SECTION 2.17
Payments; Generally; Pro Rata Treatment; Sharing of Set-offs
40
SECTION 2.18
Mitigation Obligations; Replacement of Lenders
42
SECTION 2.19
Increase of Commitments
43
SECTION 2.20
Defaulting Lenders
45
     
ARTICLE III
Representations and Warranties
47      
SECTION 3.01
Organization
47
SECTION 3.02
Authority Relative to this Agreement
47
SECTION 3.03
No Violation
47
SECTION 3.04
Financial Statements
48
SECTION 3.05
No Undisclosed Liabilities
48
SECTION 3.06
Litigation
49
SECTION 3.07
Compliance with Law
49
SECTION 3.08
Properties
49
SECTION 3.09
Intellectual Property
49
SECTION 3.10
Taxes
50
SECTION 3.11
Environmental Compliance
50
SECTION 3.12
Labor Matters
51
SECTION 3.13
Investment Company Status
52

 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 3.14
Insurance
52
SECTION 3.15
Solvency
52
SECTION 3.16
ERISA
52
SECTION 3.17
Disclosure
52
SECTION 3.18
Margin Stock
53
     
ARTICLE IV
Conditions
53      
SECTION 4.01
Effective Date
53
SECTION 4.02
Each Credit Event
54
     
ARTICLE V
Affirmative Covenants
55      
SECTION 5.01
Financial Statements
55
SECTION 5.02
Notices of Material Events
57
SECTION 5.03
Existence; Conduct of Business
58
SECTION 5.04
Payment of Obligations
58
SECTION 5.05
Maintenance of Properties; Insurance
58
SECTION 5.06
Books and Records; Inspection Rights
58
SECTION 5.07
Compliance with Laws
59
SECTION 5.08
Use of Proceeds and Letters of Credit
59
SECTION 5.09
Additional Guarantees and Security Documents
59
SECTION 5.10
Compliance with ERISA
61
SECTION 5.11
Compliance With Agreements
61
SECTION 5.12
Compliance with Environmental Laws; Environmental Reports
61
SECTION 5.13
Maintain Business
62
SECTION 5.14
Further Assurances
62
     
ARTICLE VI
Negative Covenants
62      
SECTION 6.01
Indebtedness
62
SECTION 6.02
Liens
64
SECTION 6.03
Fundamental Changes
64
SECTION 6.04
Asset Sales
65
SECTION 6.05
Investments
66
SECTION 6.06
Swap Agreements
67
SECTION 6.07
Restricted Payments
67
SECTION 6.08
Prepayments of Indebtedness
68
SECTION 6.09
Transactions with Affiliates
68
SECTION 6.10
Restrictive Agreements
68
SECTION 6.11
Business Acquisitions
69
SECTION 6.12
Constitutive Documents
69
SECTION 6.13
Capital Expenditures
70
SECTION 6.14
Amendment of Subordinated Indebtedness
70
SECTION 6.15
Changes in Fiscal Year
70
SECTION 6.16
Senior Leverage Ratio
70
SECTION 6.17
Total Leverage Ratio
70
SECTION 6.18
Fixed Charge Coverage Ratio
70
     
ARTICLE VII
Events of Default and Remedies
71

 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 7.01
Events of Default
71
SECTION 7.02
Cash Collateral
73
     
ARTICLE VIII
The Administrative Agent
73      
ARTICLE IX
Guarantee
75      
SECTION 9.01
The Guarantee
75
SECTION 9.02
Guaranty Unconditional
76
SECTION 9.03
Discharge Only upon Payment in Full; Reinstatement In Certain Circumstances
77
SECTION 9.04
Waiver by Each Guarantor
77
SECTION 9.05
Subrogation
77
SECTION 9.06
Stay of Acceleration
77
SECTION 9.07
Limit of Liability
78
SECTION 9.08
Release upon Sale
78
SECTION 9.09
Benefit to Guarantor
78
     
ARTICLE X
Miscellaneous
78      
SECTION 10.01
Notices
78
SECTION 10.02
Waivers; Amendments
80
SECTION 10.03
Expenses; Indemnity; Damage Waiver
81
SECTION 10.04
Successors and Assigns
83
SECTION 10.05
Survival
86
SECTION 10.06
Counterparts; Integration; Effectiveness
87
SECTION 10.07
Severability
87
SECTION 10.08
Right of Setoff
87
SECTION 10.09
Governing Law; Jurisdiction; Consent to Service of Process
87
SECTION 10.10
WAIVER OF JURY TRIAL
88
SECTION 10.11
Headings
89
SECTION 10.12
Confidentiality
89
SECTION 10.13
Interest Rate Limitation
90
SECTION 10.14
USA Patriot Act
91
SECTION 10.15
Final Agreement of the Parties
91

 
 
4

--------------------------------------------------------------------------------

 

 
SCHEDULES:
         
Schedule 2.01
--
Commitments
Schedule 3.01
--
Organization
Schedule 3.03
--
No Violations
Schedule 3.05
--
No Undisclosed Liabilities
Schedule 3.07
--
Compliance with Law
Schedule 3.09
--
Intellectual Property
Schedule 3.11
--
Environmental Compliance
Schedule 6.01
--
Existing Indebtedness
Schedule 6.02
--
Existing Liens
Schedule 6.05
--
Allowed Investments
Schedule 6.10
--
Restrictive Agreements
           
EXHIBITS:
         
Exhibit 1.1A
--
Form of Addendum
Exhibit 1.1B
--
Forms of Assignment and Assumption
Exhibit 1.1C
--
Form of Commitment Increase Agreement
Exhibit 1.1D
--
Form of Mandatory Cost Calculation
Exhibit 1.1E
--
Form of New Lender Agreement
Exhibit 1.1F
--
Form of Security Agreement
Exhibit 2.03
--
Form of Borrowing Request
Exhibit 2.07
--
Form of Interest Election Request
Exhibit 5.01(c)
--
Form of Compliance Certificate

 
 
5

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (this “Agreement”) dated as of July 15, 2010 (the “Effective
Date”), among Cardtronics, Inc., a Delaware corporation (the “Borrower”), the
Guarantors party hereto, the Lenders party hereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, J.P. Morgan Europe Limited, as Alternative Currency Agent,
Bank of America, N.A., as Syndication Agent and Wells Fargo Bank, N.A., as
Documentation Agent.
 
PRELIMINARY STATEMENT:
 
WHEREAS, the Borrower has requested that the Lenders provide the Borrower with a
credit facility pursuant to which the Lenders will commit to make revolving
credit loans and other extensions of credit available to the Borrower in an
amount up to $175,000,000.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Borrower, the Guarantors, the Administrative Agent, the
Alternative Currency Agent and the Lenders agree as follows:
 
ARTICLE I
Definitions
SECTION 1.01   Defined Terms.
 
As used in this Agreement, the following terms have the meanings specified
below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Addendum” means (a) an agreement in the form of Exhibit 1.1A(i) pursuant to
which the Borrower or a Guarantor pledges its Equity Interests in a Subsidiary
to the Administrative Agent and such Subsidiary becomes a Guarantor or (b) an
agreement in the form of Exhibit 1.1A(ii) pursuant to which the Borrower pledges
its Equity Interests in a Subsidiary to the Administrative Agent, in each case,
pursuant to Section 5.09.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar and Alternative
Currency Borrowing for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate, plus, without
duplication in the case of Loans by a Lender from its office or branch in the
United Kingdom, the Mandatory Cost.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
 
6

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” has the meaning set forth in the introductory paragraph hereof.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for an
interest period of one month plus 1%.  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.
 
“Alternative Currency” with respect to any Loan means (a) Pounds Sterling, (b)
Euros and (c) a currency that (i) is readily available in the amount required
and freely convertible into Dollars on the Quotation Day for such Loan and the
date such Loan is to be advanced and (ii) has been approved by the
Administrative Agent and is available for funding from all of the Lenders.
 
“Alternative Currency Agent” means J.P. Morgan Europe Limited in London, an
Affiliate of the Administrative Agent, acting at the request of the
Administrative Agent.
 
“Alternative Currency Borrowing” means a Borrowing comprised of one or more
Alternative Currency Loans.
 
“Alternative Currency Loan” means a Loan requested in an Alternative Currency
with respect to which the Borrower shall have elected an interest rate based on
the LIBO Rate.
 
“Applicable Margin” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Leverage Ratio for the most recently ended trailing four-quarter period
with respect to which the Borrower is required to have delivered the financial
statements pursuant to Section 5.01(b) hereof (as such Total Leverage Ratio is
calculated on Exhibit C of the Compliance Certificate delivered under Section
5.01(c) by the Borrower in connection with such financial statement):
 
******


 
7

--------------------------------------------------------------------------------

 
 
Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2010.  Notwithstanding the
foregoing, for the period from the Effective Date through the date the financial
statements and Compliance Certificate are required to be delivered pursuant to
Section 5.01 for the fiscal quarter ended June 30, 2010, the Applicable Margin
shall be determined at Level III.  In the event that any financial statement
delivered pursuant to Section 5.01(b) is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Borrower shall immediately (i) deliver to the
Administrative Agent corrected financial statements for such Applicable Period,
(ii) determine the Applicable Margin for such Applicable Period based upon the
corrected financial statements, and (iii) immediately pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 2.17.  This
provision is in addition to the rights of the Administrative Agent and the
Lenders with respect to Section 2.12(d) and their other respective rights under
this Agreement.  If the Borrower fails to deliver the financial statements and
corresponding Compliance Certificate to the Administrative Agent at the time
required pursuant to Section 5.01, then effective as of the date such financial
statements and corresponding Compliance Certificate were required to be
delivered pursuant to Section 5.01, the Applicable Margin shall be determined at
Level VI and shall remain at such level until the date such financial statements
and corresponding Compliance Certificate are so delivered by the Borrower.  In
the event that any such financial statement, if corrected, would have led to the
application of a lower Applicable Margin for the Applicable Period than the
Applicable Margin applied for such Applicable Period, the Administrative Agent
shall, at the request of the Borrower, send out a single notice to the Lenders
requesting refund to the Administrative Agent of any overpayment of interest
relating thereto.  The Administrative Agent shall promptly remit any amounts
received to the Borrower.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender's Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Exposure, giving effect to any
Lender’s status as a Defaulting Lender at the time of determination.
 
“Arrangers” means, collectively, J.P. Morgan Securities, Inc. and Banc of
America Securities Inc.
 
“Asset Sale” means the sale, transfer, lease or disposition by the Borrower or
any Restricted Subsidiary of (a) any of the Equity Interest in any Restricted
Subsidiary, (b) substantially all of the assets of any division, business unit
or line of business of the Borrower or any Restricted Subsidiary, or (c) any
other assets (whether tangible or intangible) of the Borrower or any Restricted
Subsidiary including, without limitation, any accounts receivable.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent (which acceptance
may not be unreasonably withheld or delayed), in the form of Exhibit 1.1B or any
other form approved by the Administrative Agent.
 
“ATM Equipment” means automated teller machines and related equipment.
 
 
8

--------------------------------------------------------------------------------

 
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
all of the Commitments as set forth herein.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means has the meaning given in the preamble hereto.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit 2.03 or such other form reasonably acceptable to the Administrative
Agent.
 
“Business Acquisition” means (a) an Investment by the Borrower or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged into or consolidated with the Borrower or any
Restricted Subsidiary or (b) an acquisition by the Borrower or any Restricted
Subsidiary of the property and assets of any Person (other than a Subsidiary)
that constitutes substantially all of the assets of such Person or any division
or other business unit of such Person.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Houston, Texas are
authorized or required by Law to remain closed; provided that, when used in
connection with a Eurodollar Loan or an Alternative Currency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits or Alternative Currencies or the principal financial
center of the country in which payment or purchase of such Alternative Currency
can be made in the London interbank market is not open (and, if the Borrowings
which are the subject of a borrowing, draw, payment, reimbursement or rate
selection are denominated in Euros, the term “Business Day” shall also exclude
any day that is not a TARGET Day.
 
 
9

--------------------------------------------------------------------------------

 
 
“Capital Expenditures” means expenditures in respect of fixed or capital assets,
including the capital portion of the lease payments made in respect of Capital
Lease Obligations in each case which are required to be capitalized on a balance
sheet prepared in accordance with GAAP, but excluding expenditures for the
repair or replacement of any fixed or capital assets which were destroyed,
damaged, lost or stolen, in whole or in part, to the extent financed by the
proceeds of an insurance policy; provided that, in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Capital
Expenditures attributed to such Restricted Subsidiary shall be the Owned
Percentage of the amount that would otherwise be included in the absence of this
proviso.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Cash Interest Expense” means, for any period, for the Borrower and the
Restricted Subsidiaries, all cash interest payments made during such period
(including the portion of rents payable under Capital Lease Obligations
allocable to interest); provided that, in the case of any Restricted Subsidiary
that is not a Wholly-Owned Subsidiary, the amount of Cash Interest Expense
attributed to such Restricted Subsidiary shall be the Owned Percentage of the
amount that would otherwise be included in the absence of this proviso.
 
“Change in Control” means (a) any Person or group (within the meaning of Rule
13d-5 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934 as in effect on the date hereof) shall become the beneficial owner
(as defined in Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934 as in effect on the date hereof) of issued and
outstanding Equity Interests of the Borrower representing more than 50% of the
aggregate voting power in elections for directors of the Borrower on a fully
diluted basis; or (b) a majority of the members of the board of directors of the
Borrower shall cease to be either (i) Persons who were members of the board of
directors on the Effective Date or (ii) Persons who became members of such board
of directors after the Effective Date and whose election or nomination was
approved by a vote or consent of the majority of the members of the board of
directors that are either described in clause (i) above or who were elected
under this clause (ii).
 
“Change in Law” means (a) the adoption of any Law after the Effective Date, (b)
any change in any Law or in the interpretation or application thereof by any
Governmental Authority after the Effective Date or (c) compliance by any Lender
or the Issuing Lender (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender’s or the Issuing Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of Law) of any Governmental Authority made or issued after the
Effective Date.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
 
10

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means all of the property described in the Security Agreement
serving as security for the Loans.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Sections 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 2.19 or 10.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$175,000,000.
 
“Commitment Fee Rate” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Leverage Ratio for the most recently ended trailing four-quarter period
with respect to which the Borrower is required to have delivered the financial
statements pursuant to Section 5.01(b) hereof (as such Total Leverage Ratio is
calculated on Exhibit C of the Compliance Certificate delivered under Section
5.01(c) by the Borrower in connection with such financial statement):
 
******


Each change in the Commitment Fee Rate shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2010.  Notwithstanding the
foregoing, for the period from the Effective Date through the date the financial
statements and Compliance Certificate are required to be delivered pursuant to
Section 5.01 for the fiscal quarter ended June 30, 2010, the Commitment Fee Rate
shall be determined at Level III.  In the event any financial statement
delivered pursuant to Section 5.01(b) is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
a higher Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Commitment Fee Rate applied for such Applicable Commitment Fee
Period, and only in such case, then the Borrower shall immediately (i) deliver
to the Administrative Agent corrected financial statements for such Applicable
Commitment Fee Period, (ii) determine the Commitment Fee Rate for such
Applicable Commitment Fee Period based on the corrected financial statements,
and (iii) immediately pay to the Administrative Agent the additional accrued
commitment fees owing as a result of such increased Commitment Fee Rate for such
Applicable Commitment Fee Period, which payment shall be promptly applied in
accordance with Section 2.11.  This provision is in addition to the rights of
the Administrative Agent and Lenders with respect to Section 2.12(e) and their
other respective rights under this Agreement.  If the Borrower fails to deliver
the financial statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.01, then
effective as of the date such financial statements and corresponding Compliance
Certificate were required to be delivered pursuant to Section 5.01, the
Commitment Fee Rate shall be determined at Level VI and shall remain at such
level until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Borrower.  In the event that any such
financial statement, if corrected, would have led to the application of a lower
Commitment Fee Rate for the Applicable Commitment Fee Period than the Commitment
Fee Rate applied for such Applicable Commitment Fee Period, the Administrative
Agent shall, at the request of the Borrower, send out a single notice to the
Lenders requesting refund to the Administrative Agent of any overpayment of
commitment fees relating thereto.  The Administrative Agent shall promptly remit
any amounts received to the Borrower.
 
 
11

--------------------------------------------------------------------------------

 
 
“Commitment Increase Agreement” means a Commitment Increase Agreement entered
into by a Lender in accordance with Section 2.19 and accepted by the
Administrative Agent in the form of Exhibit 1.1C, or any other form approved by
Administrative Agent.
 
“Commitment Increase Notice” has the meaning assigned to such term in
Section 2.19.
 
“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).
 
“Consolidated Adjusted EBITDA” means, for any period, for the Borrower and the
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period, plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable during such period, (iii) depreciation, accretion and amortization
expense and (iv) other extraordinary, non-cash and non-recurring expenses
reducing such Consolidated Net Income, provided that any such non-recurring
expenses shall not exceed $2,000,000 in any fiscal year, and minus (b) to the
extent included in calculating such Consolidated Net Income, all non-cash items
increasing Consolidated Net Income for such period; provided that, in the case
of any Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the amount
included in the calculation of Consolidated Adjusted EBITDA in respect of any
such items or components thereof shall be the Owned Percentage of the amount
that would otherwise be included in the absence of this proviso; provided
further that, for the purposes of calculating the financial covenants in
Sections 6.16, 6.17 and 6.18, no more than 25% of Consolidated Adjusted EBITDA
of the Borrower and the Restricted Subsidiaries may be comprised of the
Consolidated Adjusted EBITDA attributed to Restricted Subsidiaries that are not
Obligors.
 
“Consolidated Adjusted Pro Forma EBITDA” means, for any period, for the Borrower
and the Restricted Subsidiaries on a consolidated basis, Consolidated Adjusted
EBITDA for such period, adjusted to include the Consolidated Adjusted EBITDA
attributable to Business Acquisitions made in accordance with Section 6.11
during such period as if such Business Acquisition occurred on the first day of
such period, including adjustments attributable to such Business Acquisitions so
long as such adjustments (a) have been certified by a Financial Officer of the
Borrower as having been prepared in good faith based upon reasonable
assumptions, (b) are expected to occur within ninety (90) days of the date such
Business Acquisition is consummated, (c) are permitted or required under
Regulation S-X of the SEC and (d) do not exceed $5,000,000 in the aggregate in
any twelve month period.
 
 
12

--------------------------------------------------------------------------------

 
 
“Consolidated Funded Indebtedness” means, as of the date of determination, for
the Borrower and the Restricted Subsidiaries on a consolidated basis, all
Indebtedness evidenced by a note, bond, debenture or similar items with
regularly scheduled interest payments and a maturity date; provided that, in the
case of any Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the
amount of Indebtedness attributed to such Restricted Subsidiary shall be the
Owned Percentage of the amount that would otherwise be included in the absence
of this proviso, unless the Borrower or any Restricted Subsidiary that is a
Wholly-Owned Subsidiary guaranties a greater percentage than the Owned
Percentage, in which case the amount included in respect of such Indebtedness
shall be the percentage so guarantied.
 
“Consolidated Interest Expense” means, for any Person, determined on a
consolidated basis, the sum of all interest on Indebtedness paid or payable
(including the portion of rents payable under Capital Lease Obligations
allocable to interest) plus all original issue discounts and other interest
expense associated with Indebtedness amortized or required to be amortized in
accordance with GAAP.
 
“Consolidated Net Income” means, for any period, for the Borrower and the
Restricted Subsidiaries on a consolidated basis, the net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined in
accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Party” means the Administrative Agent, the Alternative Currency Agent,
the Issuing Lender, the Swingline Lender or any other Lender.
 
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
 
“Default Rate” means (a) with respect to principal payments on the Loans, the
rate otherwise applicable to such Loans plus 2%, and (b) with respect to all
other amounts, the rate otherwise applicable to ABR Loans plus 2%.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party or the Borrower, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has (or its Parent has) become the subject of a
Bankruptcy Event.
 
 
13

--------------------------------------------------------------------------------

 
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means a Subsidiary of the Borrower that is not a Foreign
Subsidiary.
 
“Effective Date” has the meaning given in the preamble hereto.
 
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
 
“Environmental Laws” means all Laws issued or promulgated by any Governmental
Authority, relating in any way to the protection of the environment,
preservation or reclamation of natural resources or the management, release or
threatened release of any Hazardous Material or to health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any applicable
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials performed in violation of
applicable Environmental Laws, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
 
14

--------------------------------------------------------------------------------

 
 
“Equivalent Amount” means, on any day, with respect to any Alternative Currency,
the amount of an Alternative Currency into which an amount of Dollars may be
converted, or the amount of an Alternative Currency may be converted based on
the rate at which such Alternative Currency may be exchanged into Dollars, as
set forth at approximately 11:00 a.m., London time, on such date on the Reuters
World Currency Page for such Alternative Currency.  In the event that such rate
does not appear on any Reuters World Currency Page, the Equivalent Amount with
respect to such Alternative Currency shall be determined by reference to such
other publicly available service for displaying exchange rates as may be
reasonably selected by the Administrative Agent or, after consultation with the
Borrower, in the event no such service is selected, such Equivalent Amount shall
instead be calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange on the Administrative Agent for such Alternative Currency
on the London market at 11:00 a.m., London time, on such date for the purchase
of Dollars with such Alternative Currency, for delivery two Business Days later;
provided, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent, after consultation with the
Borrower, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing in Dollars, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
 
“Euro” and “Euros” mean the currency of the participating member states of the
EMU.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
 
15

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” means, with respect to the Administrative Agent, the
Alternative Currency Agent, any Lender, the Issuing Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on (or measured by) its net income
(however denominated) and margin or franchise taxes imposed on it (in lieu of
net income taxes) by the United States of America (or any political subdivision
thereof), or by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.18(b)) or the Alternative Currency
Agent, any withholding tax that is imposed on amounts payable to such Foreign
Lender or the Alternative Currency Agent at the time such Foreign Lender or the
Alternative Currency Agent becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s or the
Alternative Currency Agent’s failure to comply with Section 2.16(d), except to
the extent that such Foreign Lender (or its assignor, if any) or the Alternative
Currency Agent was entitled, at the time of designation of a new lending office
(or assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.16(a) and (d) any withholding tax
that is imposed by FATCA.
 
“Existing Credit Facility” means that certain credit facility evidenced by the
Third Amended and Restated First Lien Credit Agreement, dated as of May 17,
2005, among the Borrower, the guarantors party thereto, BNP Paribas as agent and
the other lenders party thereto and all related documentation, in each case, as
amended.
 
“Existing Senior Notes” means the Borrower’s 9.25% Senior Subordinated Notes due
2013.
 
“FATCA” means Section 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means the letter agreement dated June 15, 2010, between the
Borrower and the Administrative Agent pertaining to certain fees payable to the
Administrative Agent.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
 
16

--------------------------------------------------------------------------------

 
 
“Fixed Charge Coverage Ratio” means, as of the end of each fiscal quarter, the
ratio of (a) the sum of (i) Consolidated Adjusted Pro Forma EBITDA for the four
quarter period then ended, minus (ii) Capital Expenditures of the Borrower and
the Restricted Subsidiaries for such period, minus (iii) dividends and
distributions in respect of its Equity Interests paid by the Borrower and the
Restricted Subsidiaries during such period (excluding any such dividends and
distributions paid to an Obligor or Restricted Subsidiary), minus (iv)
consideration paid by the Borrower for repurchase or redemption of its Equity
Interests held by its employees, directors and officers during such period in
excess of $5,000,000, minus (v) consideration paid by the Borrower for
repurchase or redemption of its Equity Interests held by other Persons during
such period in excess of $10,000,000, minus (vi) cash Taxes paid by the Borrower
and the Restricted Subsidiaries during such period, to (b) Cash Interest
Expense.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
other than under the laws of the United States of America, any State thereof or
the District of Columbia.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, or exemption, by or with or (b) any required filing or registration by
or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
 
 
17

--------------------------------------------------------------------------------

 
 
“Guarantees” means the guarantees issued pursuant to this Agreement as contained
in Article IX hereof.
 
“Guarantor” means, subject to Section 9.08, each Person listed on the signature
pages hereof as a Guarantor and each Person that becomes a Guarantor hereafter
pursuant to Section 5.09.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature to the extent any of the foregoing are
present in quantities or concentrations prohibited under the Environmental Laws
but does not include normal quantities of any material present or used in the
ordinary course of business, including, without limitation, materials such as
substances and materials used in the operation or maintenance of ATM Equipment,
office or cleaning supplies, typical building and maintenance materials and
employee and invitee vehicles and vehicle fuels.
 
“Immaterial Domestic Subsidiary” means any Domestic Subsidiary that is not a
Material Domestic Subsidiary.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others, (h) the principal portion of all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor; provided that, in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Indebtedness
attributed to such Restricted Subsidiary shall be the Owned Percentage of the
amount that would otherwise be included in the absence of this proviso, unless
the Borrower or any Restricted Subsidiary that is a Wholly-Owned Subsidiary
guaranties a greater percentage than the Owned Percentage, in which case the
amount included in respect of such Indebtedness shall be the percentage so
guarantied.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07 and substantially
in the form attached hereto as Exhibit 2.07 or such other form reasonably
acceptable to the Administrative Agent.
 
 
18

--------------------------------------------------------------------------------

 
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid pursuant to Section 2.04.
 
“Interest Period” means with respect to any Eurodollar Borrowing and any
Alternative Currency Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter (or, if available to all
Lenders, nine or twelve months or a shorter period thereafter), as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Investment” means any investment in any Person, whether by means of a purchase
of Equity Interests or debt securities, capital contribution, loan, time deposit
or other similar investments (but not including any demand deposit).
 
“Issuing Lender” means JPMorgan Chase Bank, N.A., in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.05(i).  The Issuing Lender may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of the Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
 
“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations and Orders of all Governmental Authorities, whether now or hereafter
in effect.
 
“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower or converted into a Revolving Loan pursuant to Section 2.05(d) at such
time.  The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
 
 
19

--------------------------------------------------------------------------------

 
 
“Lenders” means the Persons listed on Schedule 2.01 as Lenders, any other Person
that shall have become a Lender hereto pursuant to a New Lender Agreement, and
any other Person that shall have become a Lender hereto pursuant to an
Assignment and Assumption, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR 01
Page and, in the case of any Alternative Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Alternative Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
currency with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which deposits in the relevant currency in an Equivalent Amount of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge or security interest in, on or of such asset to
secure or provide for the payment of any obligation of any Person, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
 
“Loan Documents” means this Agreement, the Letters of Credit (and any
applications therefor and reimbursement agreements relating thereto), the
Security Documents and the Fee Letter.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Majority Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50.0% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
 
 
20

--------------------------------------------------------------------------------

 
 
“Mandatory Cost” means an amount calculated in accordance with Exhibit 1.1D.
 
“Material Adverse Effect” means a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Restricted Subsidiaries, taken as a whole, that would, individually or
in the aggregate, materially adversely affect (i) the ability of the Obligors,
taken as a whole, to pay the Obligations under the Loan Documents or (ii) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.
 
“Material Domestic Subsidiary” means a Wholly-Owned Subsidiary of the Borrower
that (i) is a Domestic Subsidiary and (ii) either generates 5% or more of the
consolidated gross revenues of the Borrower and its Subsidiaries on a
consolidated basis or holds assets that constitute 5% or more of all assets of
the Borrower and its Subsidiaries on a consolidated basis.
 
“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Swap Agreements, of any one or more of the Borrower and the Restricted
Subsidiaries in an aggregate principal amount exceeding $20,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any Swap
Agreement at any time shall be the Swap Termination Value.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“New Lender” has the meaning assigned such term in Section 2.19.
 
“New Lender Agreement” means a New Lender Agreement entered into by a New Lender
in accordance with Section 2.19 and accepted by the Administrative Agent in the
form of Exhibit 1.1E, or any other form approved by Administrative Agent.
 
“Obligations” means, without duplication, (a) all principal, interest (including
post-petition interest), fees, reimbursements, indemnifications, and other
amounts now or hereafter owed by the Borrower or any of the Guarantors to the
Lenders, the Swingline Lender, the Issuing Lender, the Alternative Currency
Agent or the Administrative Agent under this Agreement and the Loan Documents,
including, such obligations with respect to Letters of Credit, and any
increases, extensions, and rearrangements of those obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating those obligations and (b) all obligations of the Borrower or any
Guarantor owing to any Lender or any Affiliate of Lender under any Swap
Agreement entered into pursuant to Section 6.06.
 
“Obligors” means the Borrower and each Guarantor.
 
“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator, to the extent the Borrower
has submitted a claim to, or is bound by the decision of, binding arbitration.
 
 
21

--------------------------------------------------------------------------------

 
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Owned Percentage” means, in the case of any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the percentage of Equity Interests therein owned
directly or indirectly by the Borrower or any Restricted Subsidiary.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
 
“Participant” has the meaning set forth in Section 10.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for taxes, assessments, or other governmental
charges that are not yet due or are being contested in compliance with Section
5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law or by contract provided such
contract does not grant Liens in any property other than such property covered
by Liens imposed by operation of law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
 
(c)           Liens arising in the ordinary course of business associated with
workers’ compensation, unemployment insurance and other social security laws or
regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           Liens of financial institutions on accounts or deposits maintained
therein to the extent arising by operation of law or within the documentation
establishing said account to the extent same secure charges, fees and expenses
owing or potentially owing to said institution;
 
(f)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Section 7.01; and
 
(g)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Restricted Subsidiary.
 
 
22

--------------------------------------------------------------------------------

 
 
“Permitted Indebtedness” means Indebtedness that the Obligors and their
respective Restrictive Subsidiaries are permitted to create, incur, assume or
permit to exist pursuant to Section 6.01.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and issued by any Lender, any Affiliate of a Lender
or any commercial banking institution or corporation rated at least P-1 by
Moody’s or A-1 by S&P;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 270 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any Lender or any other commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000;
 
(d)           fully collateralized repurchase agreements for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above; and
 
(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s or which hold investments
substantially of the type described in clauses (a) through (d) above, and
(iii) have portfolio assets of at least $2,000,000,000.
 
“Permitted Liens” means Liens that the Obligors and their respective Restricted
Subsidiaries are permitted to create, incur, assume or permit to exist pursuant
to Section 6.02.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York City, New York; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
 
 
23

--------------------------------------------------------------------------------

 
 
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:
 
(a)           (if the Alternative Currency is Pounds Sterling) the first day of
that period;
 
(b)           (if the Alternative Currency is Euro) two (2) TARGET Days before
the first day of that period; or
 
(c)           (for any other Alternative Currency) two (2) Business Days before
the first day of that period,
 
unless market practice differs in the London interbank market for an Alternative
Currency, in which case the Quotation Day for that currency will be determined
by the Administrative Agent in accordance with market practice in the London
interbank market (and if quotations would normally be given by leading banks in
the London interbank market on more than one day, the Quotation Day will be the
last of those days).
 
“Re-Allocation Date” has the meaning assigned to such term in Section 2.19.
 
“Register” has the meaning set forth in Section 10.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
or threatened release of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or (ii)
above.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary; provided that the term
“Restricted Payment” shall not include any dividend or distribution payable
solely in Equity Interests of such Person or warrants, options or other rights
to purchase such Equity Interests so long as such warrants, options or other
rights do not have mandatory repayment or redemption rights.
 
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
 
 
24

--------------------------------------------------------------------------------

 
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Rating Services, a division of the McGraw Hill
Companies, Inc.
 
“Security Agreement” shall mean a Security and Pledge Agreement substantially in
the form of Exhibit 1.1F among each Obligor and the Administrative Agent for the
benefit of the Secured Parties pursuant to which each Obligor pledges
substantially all of the personal property of such Obligor.
 
“Security Documents” means the Security Agreement, each Addendum, and each other
security document or pledge agreement delivered in accordance with applicable
local or foreign law to grant a valid, perfected security interest in any
property, and all UCC or other financing statements or instruments of perfection
required by this Agreement, any security agreement or mortgage to be filed with
respect to the security interests in property and fixtures created pursuant to
the Security Agreement or any mortgage and any other document or instrument
utilized to pledge as collateral for the Obligations any property of whatever
kind or nature.
 
“Senior Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) the sum of (i) Consolidated Funded Indebtedness as of such date minus (ii)
Subordinated Indebtedness as of such date to (b) Consolidated Adjusted Pro Forma
EBITDA for the four quarter period then ended.
 
“Senior Note Indenture” means the Indentures relating to the Existing Senior
Notes, including all supplements, amendments or modifications thereto.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
 
25

--------------------------------------------------------------------------------

 
 
“Subordinated Indebtedness” means unsecured Indebtedness of the Borrower and the
Guarantors, provided such Subordinated Indebtedness (a) is subordinate in
payment to the Obligations pursuant to subordination provisions (i) in the case
of publicly or privately-placed subordinated notes, substantially similar to
those set forth in any Senior Note Indenture or otherwise reasonably approved in
writing by the Administrative Agent or (ii) in the case of all other
Subordinated Indebtedness, reasonably approved in writing by the Administrative
Agent, (b) does not have a maturity date shorter than six (6) months following
the Termination Date and (c) has covenants, taken as a whole, that are no more
restrictive than the terms of the Loan Documents in any material respects,
provided that, after giving effect to the issuance of such Indebtedness, no
Default or Event of Default shall have occurred or be continuing or would occur
as a result thereof.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held (whether directly or indirectly).
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
and its Subsidiaries shall be a Swap Agreement.
 
“Swap Termination Value” means, in respect of one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Swingline Rate” means a rate per annum equal to the Alternate Base Rate plus
the Applicable ABR Margin.
 
“TARGET Day” means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.
 
 
26

--------------------------------------------------------------------------------

 
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Termination Date” means February 15, 2013; provided that in the event the
Existing Senior Notes are either (a) repaid, repurchased or otherwise retired or
(b) refinanced with debt (other than the Obligations) maturing later than
December 15, 2015, the Termination Date shall be automatically extended to July
15, 2015.
 
“Total Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted Pro Forma EBITDA for the four quarter period then ended.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Unrestricted Subsidiary” means (i) any Subsidiary that at the time of
determination shall have been designated as an Unrestricted Subsidiary by the
Borrower in the manner provided below (and shall not have been subsequently
designated or deemed to have been designated as a Restricted Subsidiary) and
(ii) any Subsidiary of an Unrestricted Subsidiary.  Subject to Section 5.09(a),
the Borrower may from time to time designate any Subsidiary (other than a
Subsidiary that, immediately after such designation, shall hold any Indebtedness
or Equity Interest in the Borrower or any Restricted Subsidiary) as an
Unrestricted Subsidiary, and may designate any Unrestricted Subsidiary as a
Restricted Subsidiary, so long as, immediately after giving effect to such
designation, no Default shall have occurred and be continuing.  Any designation
by the Borrower pursuant to this definition shall be made in an officer’s
certificate delivered to the Administrative Agent and containing a certification
that such designation is in compliance with the terms of this definition.
 
“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than directors’ qualifying shares mandated by applicable
law), on a fully diluted basis, are owned by the Borrower or one or more of the
Wholly-Owned Subsidiaries or by the Borrower and one or more of the Wholly-Owned
Subsidiaries.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02   Classification of Loans and Borrowings.
 
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
 
 
27

--------------------------------------------------------------------------------

 
 
SECTION 1.03   Terms Generally.
 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
SECTION 1.04   Accounting Terms; GAAP.
 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Majority Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  References to quarters and months with respect to compliance with
financial covenants and financial reporting obligations of the Borrower shall be
fiscal quarters and fiscal months, except where otherwise indicated.
 
ARTICLE II
The Credits
 
SECTION 2.01   Commitments.
 
 
28

--------------------------------------------------------------------------------

 
 
(a)   Subject to the terms and conditions set forth herein, each Lender agrees
to make Revolving Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
 
(b)   Notwithstanding paragraph (a) above, Revolving Loans (but excluding
Revolving Loans that are Swingline Loans) may, at the option of the Borrower, be
requested in, converted into or issued, as applicable, in one or more of the
Alternative Currencies in an amount up to the Equivalent Amount of $60,000,000
calculated as of the date such Loans are requested.
 
SECTION 2.02   Loans and Borrowings.
 
(a)   Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b)   Subject to Section 2.13, each Borrowing requested in Dollars shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Borrowing requested in an Alternative Currency
shall be comprised entirely of Alternative Currency Loans.  Each Lender may make
any Eurodollar Loan or Alternative Currency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
 
(c)   At the commencement of each Interest Period for any Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000 or the Equivalent Amount in an Alternative
Currency.  At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to (i) the entire unused balance of the total Commitments, (ii) that which
is required to repay a Swingline Loan, or (iii) that which is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e).  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
twelve (12) Eurodollar Borrowings and more than eight (8) Alternative Currency
Borrowings outstanding.
 
(d)   Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
Termination Date.
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 2.03   Requests for Borrowings.
 
To request a Revolving Loan, the Borrower shall provide notice (a) in the case
of a Eurodollar Borrowing, by telephone to the Administrative Agent not later
than 11:00 a.m., Houston, Texas time, three (3) Business Days before the date of
the proposed Borrowing, (b) in the case of an ABR Borrowing, by telephone to the
Administrative Agent not later than 11:00 a.m., Houston, Texas time, on the date
of the proposed Borrowing or (c) in the case of any Alternative Currency
Borrowing, in writing to the Alternative Currency Agent not later than 11:00
a.m. London time three (3) Business Days before the Borrowing Date; provided
that any such notice of an ABR Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.05(e) may be given not later than
11:00 a.m., Houston, Texas time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
 
(i)   the aggregate amount of the requested Borrowing;
 
(ii)   the date of such Borrowing, which shall be a Business Day;
 
(iii)   whether such Borrowing is to be an ABR Borrowing, a Eurodollar Borrowing
or an Alternative Currency Borrowing, in which case the Borrower shall designate
an Alternative Currency;
 
(iv)   in the case of a Eurodollar Borrowing or an Alternative Currency
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”; and
 
(v)   the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
 
If no election as to the Type of Borrowing is specified for Dollar denominated
Loans, then the requested Borrowing shall be an ABR Borrowing.  If no Interest
Period is specified with respect to any requested Eurodollar Borrowing or
Alternative Currency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04   Swingline Loans.
 
(a)   Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Borrower from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $15,000,000 or (ii) the total Revolving
Credit Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.  Each Swingline Loan shall be in an amount that is not
less than $100,000.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)   To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 3:00
p.m., Houston, Texas time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower to such account or accounts of the Borrower designated by the
Borrower in its Borrowing Request (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
by remittance to the Issuing Lender) by 3:30 p.m., Houston, Texas time, on the
requested date of such Swingline Loan.
 
(c)   The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Houston, Texas time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline
Lender.  Any amounts received by the Swingline Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid by the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.
 
 
31

--------------------------------------------------------------------------------

 
 
SECTION 2.05   Letters of Credit.
 
(a)   General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit in Dollars for its own
account or the account of any of its Subsidiaries, in a form reasonably
acceptable to the Administrative Agent and the Issuing Lender at any time and
from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
 
(b)   Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Lender) to the Administrative Agent and the
Issuing Lender at least three Business Days (or such shorter period acceptable
to the Issuing Lender) in advance of the requested date of issuance, amendment,
renewal or extension, a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the standard form of the Issuing Lender in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $20,000,000 and (ii)
the total Revolving Credit Exposures shall not exceed the total Commitments.
 
(c)   Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Termination Date; provided, however, that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above).
 
 
32

--------------------------------------------------------------------------------

 
 
(d)   Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lender, or the Lenders, the Issuing Lender hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Lender,
a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Lender, such Lender’s Applicable Percentage of
each LC Disbursement made by the Issuing Lender and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or an Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
 
(e)   Reimbursement.  If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit for the Borrower’s own account or the account of
any of its Subsidiaries, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Houston, Texas time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 9:00 a.m., Houston, Texas time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, Houston, Texas time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $100,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request, in accordance with
Section 2.03 or 2.04, that such payment be financed with an ABR Revolving
Borrowing or a Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Lender the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear.  Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Lender for any LC Disbursement (other than the funding of an ABR Revolving Loan
or a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
 
 
33

--------------------------------------------------------------------------------

 
 
(f)   Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders, the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender; provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable Law) suffered by the Borrower or any of its Subsidiaries that are
caused by (a) the Issuing Lender’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof, or (b) the Issuing Lender’s gross negligence, willful
misconduct or bad faith.  The parties hereto expressly agree that, in the
absence of gross negligence, willful misconduct or bad faith on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction), the
Issuing Lender shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof (except with respect to gross negligence, willful misconduct
and bad faith in which case the immediately prior sentence will apply), the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
 
(g)   Disbursement Procedures.  The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.
 
(h)   Interim Interest.  If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(d) of this Section, then Section 2.12(e) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Lender except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Lender shall be for the
account of such Lender to the extent of such payment.
 
 
34

--------------------------------------------------------------------------------

 
 
(i)   Replacement of the Issuing Lender.  The Issuing Lender may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing
Lender.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.11(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender or to such successor and all previous Issuing Lenders, as the
context shall require.  After the replacement of an Issuing Lender hereunder,
the replaced Issuing Lender shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit.
 
(j)   Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent, the Majority Lenders (or, if the maturity of the Loans has
been accelerated, the Lenders with LC Exposure representing greater than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph), the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Section 7.01.  Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and discretion
of the Administrative Agent (but, if so made, shall be limited to overnight bank
loans or investments generally comparable to those described in clauses (a)
through (e) of Permitted Investments) and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, subject to the consent of
Lenders with LC Exposure  representing greater than 50% of the total LC
Exposure, be applied to satisfy other obligations of the Borrower under this
Agreement.  If the Borrower is required to provide an amount of cash collateral
hereunder, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.
 
 
35

--------------------------------------------------------------------------------

 
 
SECTION 2.06   Funding of Borrowings.
 
(a)   Each Lender shall make each Eurodollar or ABR Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Houston, Texas  time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the proposed
Lenders and shall make each Alternative Currency Loan to be made by it hereunder
on the dates thereof by wire transfer of immediately available funds by
12:00 noon, London time, to the account of the Alternative Currency Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to such account or accounts of
the Borrower designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans or Swingline Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Lender.
 
(b)   Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon plus any
customary charges paid by the Alternative Currency Agent to its correspondent
bank, for each day from and including the date such amount is made available to
the Borrower to but excluding the date of payment to the Administrative Agent,
at (i) in the case of such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to such Borrowing.  If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
 
SECTION 2.07   Interest Elections.
 
(a)   Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing or an Alternative
Currency Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing or an Alternative Currency Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
 
 
36

--------------------------------------------------------------------------------

 
 
(b)   To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent or the Alternative Currency Agent, as applicable, of
such election by telephone in the case of the Administrative Agent and in
writing in the case of the Alternative Currency Agent by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent or the Alternative Currency Agent, as
applicable, of a written Interest Election Request signed by the Borrower.
 
(c)   Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)   the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)   whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing or an Alternative Currency Borrowing, in which case the Borrower shall
designate an Alternative Currency; and
 
(iv)   if the resulting Borrowing is a Eurodollar Borrowing or an Alternative
Currency Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing or an
Alternative Currency Borrowing but does not specify an Interest Period, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing denominated in Dollars prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  If the Borrower fails to deliver an
Interest Election Request with respect to Alternative Currency Loans at least
three (3) Business Days prior to the end of the Interest Period applicable
thereto, then such Loan shall be payable at the end of such Interest
Period.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing or an Alternative Currency Borrowing and
(ii) unless repaid, each Eurodollar Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
 
 
37

--------------------------------------------------------------------------------

 
 
SECTION 2.08   Termination and Reduction of Commitments.
 
(a)   Unless previously terminated, the Commitments shall terminate on the
Termination Date.
 
(b)   The Borrower may at any time terminate or from time to time reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.10, the Revolving Credit Exposures would exceed the total Commitments.
 
(c)   The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
 
SECTION 2.09   Repayment of Loans; Evidence of Debt.
 
The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Termination Date, and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the Termination Date;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.
 
(a)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(b)   The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
 
38

--------------------------------------------------------------------------------

 
 
(c)   The entries made in the accounts maintained pursuant to paragraph (a) or
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(d)   Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein.
 
SECTION 2.10   Prepayment of Loans.
 
(a)   The Borrower shall have the right at any time and from time to time to
prepay any Borrowing selected by the Borrower in whole or in part, subject to
prior notice in accordance with paragraph (c) of this Section.
 
(b)   Each prepayment pursuant to Section 2.10 shall be applied to reduce pro
rata all Loans comprising the designated Borrowing being prepaid.
 
(c)   The Borrower shall notify the Administrative  Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas time, three (3)
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., Houston, Texas time, on the date of
prepayment, (iii) in the case of prepayment of a Swingline Loan, not later than
12:00 noon, Houston, Texas time, on the date of prepayment or (iv) in the case
of prepayment of an Alternative Currency Loan, not later than 11:00 a.m. London
time, three (3) Business Days before the date of prepayment and shall provide
written notice thereof to the Alternative Currency Agent at the same time.  Each
such notice shall specify the prepayment date and the principal amount of each
Borrowing or portion thereof to be prepaid.  Promptly following receipt of any
such notice relating to a Revolving Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section
2.02.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12 and any amounts required to be paid under Section 2.15.
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 2.11   Fees.
 
(a)   The Borrower shall pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the Commitment Fee Rate on the
daily amount of the unused Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year during the Availability
Period and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  For purposes of calculating the unused Commitment of each Lender,
Swingline Loans made by or deemed made or attributable to such Lender shall not
count as usage.
 
(b)   The Borrower shall pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which fee shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which it ceases to have any LC Exposure
and (ii) to the Issuing Lender a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure in Dollars
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure in Dollars, but in no event less than $500, as well
as the Issuing Lender’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year during the
Availability Period shall be payable on the third Business Day following such
last day of such months, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Lender pursuant to this paragraph shall be payable within
10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(c)   The Borrower shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times specified in the Fee Letter, or
otherwise separately agreed upon, between the Borrower and the Administrative
Agent.
 
(d)   All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Lender in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.
 
 
40

--------------------------------------------------------------------------------

 
 
SECTION 2.12   Interest.
 
(a)   The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.
 
(b)   The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
 
(c)   Each Swingline Loan shall bear interest at a rate per annum equal to the
Swingline Rate.
 
(d)   The Loans comprising each Alternative Currency Loan shall bear interest at
a rate per annum equal to the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin.
 
(e)   Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, such overdue amount shall bear interest at the Default Rate.
 
(f)   Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (e)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
end of the Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(g)   All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest computed with respect to an Alternative Currency Loan comprised of
Pounds Sterling shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.13   Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
 
41

--------------------------------------------------------------------------------

 
 
(a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(b)   the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing or an Alternative
Currency Borrowing, as applicable, shall be ineffective, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing, and if any Borrowing Request requests an Alternative
Currency Borrowing, such request shall be deemed to be withdrawn; provided that
if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
 
SECTION 2.14   Increased Costs.
 
(a)   If any Change in Law shall:
 
(i)   impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Lender; or
 
(ii)   impose on any Lender, the Issuing Lender or the London interbank market
any other condition affecting this Agreement, Eurodollar Loans or Alternative
Currency Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Alternative Currency
Loans (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender or the Issuing Lender of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.
 
 
42

--------------------------------------------------------------------------------

 
 
(b)   If any Lender or the Issuing Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Lender, to
a level below that which such Lender, the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the Issuing Lender’s policies
and the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.
 
(c)   A certificate of a Lender or the Issuing Lender setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Lender or its
respective holding company, as the case may be, as specified in paragraph (a) or
(b) of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender or the Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.
 
(d)   Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Lender, as
the case may be, makes demand therefor; provided further that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof; provided further that no Lender shall seek
compensation from the Borrower unless such Lender is actively seeking
compensation from other similarly situated borrowers as well.
 
SECTION 2.15   Break Funding Payments.
 
In the event of (a) the payment by an Obligor of any principal of any Eurodollar
Loan or Alternative Currency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan or Alternative Currency Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, or continue any Eurodollar Loan or Alternative Currency Loan on
the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any Eurodollar Loan or Alternative Currency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.18, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event (but excluding any anticipated lost profits).  In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan or the rate applicable to Alternative Currency Loans, as applicable,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the Eurodollar market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) Business Days after receipt
thereof.
 
 
43

--------------------------------------------------------------------------------

 
 
SECTION 2.16   Taxes.
 
Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, the Lenders or the Issuing Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.
 
(a)   In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.
 
(b)   The Borrower shall indemnify the Administrative Agent, the Alternative
Currency Agent, each Lender and the Issuing Lender, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent, the Alternative Currency Agent, such Lender or
the Issuing Lender, as the case may be, on or with respect to any payment by or
on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.16) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.
 
(c)   As soon as practicable after a request is made by the Administrative
Agent, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority, or other
evidencing reasonably satisfactory to the Administrative Agent, evidencing
payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority.
 
(d)   Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law, such
properly completed and executed documentation prescribed by applicable Law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.  In addition, any Lender or the
Issuing Lender, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender or
the Issuing Lender is subject to backup withholding or information reporting
requirements.
 
 
44

--------------------------------------------------------------------------------

 
 
(e)   If the Administrative Agent, the Alternative Currency Agent or a Lender
determines that it has received a refund of any Taxes or Other Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 2.16, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 2.16 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent, the Alternative Currency
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent, the Alternative Currency
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, the Alternative Currency Agent or such
Lender in the event the Administrative Agent, the Alternative Currency Agent or
such Lender is required to repay such refund to such Governmental
Authority.  This Section shall not be construed to require the Administrative
Agent, the Alternative Currency Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
(f)   In the case of a Lender or the Alternative Currency Agent that would be
subject to withholding tax imposed by FATCA on payments made on the account of
any obligation of the Borrower hereunder if such Lender or the Alternative
Currency Agent fails to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or the Alternative Currency Agent, as the case may be,
shall provide such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Administrative Agent or the Borrower
as may be necessary for the Borrower to comply with its obligations under FATCA,
to determine that such Lender or the Alternative Currency Agent, as the case may
be, has complied with such Lender’s or the Alternative Currency Agent’s
obligations under FATCA or to determine the amount to deduct and withhold from
any such payments.
 
SECTION 2.17   Payments; Generally; Pro Rata Treatment; Sharing of Set-offs.
 
 
45

--------------------------------------------------------------------------------

 
 
(a)   The Borrower shall make each payment required to be made by it hereunder
on Loans denominated in Dollars (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 2:00 p.m., Houston, Texas time, on the date
when due in Dollars, in immediately available funds, without set-off or
counterclaim.  The Borrower shall make each payment required to be made by it
hereunder on Loans denominated in an Alternative Currency (whether of principal,
interest, fees or reimbursements of LC Disbursements, or of amounts payable
under Section 2.14, 2.15 or 2.16, or otherwise) on the date when due in the
applicable Alternative Currency, in immediately available funds, without set-off
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
payments in Dollars shall be made to the Administrative Agent at its offices at
712 Main Street, Houston, Texas, except payments to be made directly to the
Issuing Lender or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly
to the Persons entitled thereto.  All payments in Alternative Currencies shall
be made to the Alternative Currency Agent at the place designated by the
Alternative Currency Agent in its notice therefor, except that payments pursuant
to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent or the Alternative Currency Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
 
(b)   If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c)   If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 
 
46

--------------------------------------------------------------------------------

 
 
(d)   Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
 
(e)   If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.17(d) or 10.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations under such Section until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
 
SECTION 2.18   Mitigation Obligations; Replacement of Lenders.
 
(a)   If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.
 
 
47

--------------------------------------------------------------------------------

 
 
(b)   If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, or any Lender suspends its obligation to
fund Eurocurrency Loans pursuant to Section 2.13, or any Lender refuses to
consent to an amendment, modification or waiver of this Agreement that requires
consent of 100% of the Lenders pursuant to Section 10.02 hereof, then the
Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Lender), which consent shall not
be unreasonably withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment is expected to result in a
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
 
SECTION 2.19   Increase of Commitments.
 
(a)   If no Default shall have occurred and be continuing, the Borrower may at
any time during the Availability Period request one or more increases of the
Commitments by notice to the Administrative Agent in writing of the amount of
such proposed increase (such notice, a “Commitment Increase Notice”); provided,
however, that (i) the Commitment of any Lender may not be increased without such
Lender’s consent, (ii)  the minimum amount of any such increase shall be
$5,000,000 and (iii) the aggregate amount of the Lenders’ Commitments, after
giving effect to any such increase, shall not exceed $250,000,000.
 
(b)   Following any Commitment Increase Notice, the Borrower may, in its sole
discretion, but with the consent of the Administrative Agent as to any Person
that is not at such time a Lender (which consent shall not be unreasonably
withheld or delayed), offer to any existing Lender or to one or more additional
banks or financial institutions the opportunity to participate in all or a
portion of the increased Commitments pursuant to paragraph (c) or (d) below, as
applicable, by notifying the Administrative Agent.  Promptly and in any event
within ten (10) Business Days after receipt of notice from the Borrower of its
desire to offer such unsubscribed commitments to certain existing Lenders, to
the additional banks or financial institutions identified therein or such
existing Lenders, additional banks or financial institutions identified by the
Administrative Agent and approved by the Borrower, the Administrative Agent
shall notify such proposed lenders of the opportunity to participate in all or a
portion of such unsubscribed portion of the increased Commitments.
 
 
48

--------------------------------------------------------------------------------

 
 
(c)   Any additional bank or financial institution that the Borrower selects to
offer participation in the increased Commitments shall notify the Administrative
Agent of its agreement to participate in the increased Commitments within ten
(10) Business Days of the date the Administrative Agent’s notice described in
(b) above is sent and shall execute and deliver to the Administrative Agent a
New Lender Agreement setting forth its Commitment, and upon the effectiveness of
such New Lender Agreement such bank or financial institution (a “New Lender”)
shall become a Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement, and the signature pages hereof shall be deemed to be amended to add
the name of such New Lender and Schedule 2.01 and the definition of Commitment
in Section 1.01 hereof shall be deemed amended to increase the aggregate
Commitments of the Lenders by the Commitment of such New Lender, provided that
the Commitment of any New Lender shall be an amount not less than
$5,000,000.  Each New Lender Agreement and Commitment Increase Agreement shall
be irrevocable and shall be effective upon notice thereof by the Administrative
Agent at the same time as that of all other New Lenders or increasing Lenders.
 
(d)   Any Lender that accepts an offer to it by the Borrower to increase its
Commitment pursuant to this Section 2.19 shall, in each case, execute a
Commitment Increase Agreement with the Borrower and the Administrative Agent,
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Commitment as so increased, and
Schedule 2.01 and the definition of Commitment in Section 1.01 hereof shall be
deemed to be amended to reflect such increase.  Any Commitment Increase
Agreement shall be irrevocable and shall be effective upon notice thereof by the
Administrative Agent at the same time as that of all other New Lenders and
increasing Lenders.
 
(e)   The effectiveness of any New Lender Agreement or Commitment Increase
Agreement shall be contingent upon receipt by the Administrative Agent of either
(i) such corporate resolutions of the Borrower authorizing such increase or (ii)
a certificate from the Borrower confirming that the corporate resolutions passed
with the Transactions that occurred on the Effective Date are still in effect
and have not been amended or rescinded.  Once a New Lender Agreement or
Commitment Increase Agreement becomes effective, the Administrative Agent shall
reflect the increases in the Commitments effected by such agreements by
appropriate entries in the Register.
 
(f)   If any bank or financial institution becomes a New Lender pursuant to
Section 2.19(c) or any Lender’s Commitment is increased pursuant to Section
2.19(d), additional Loans made on or after the effectiveness thereof (the
“Re-Allocation Date”) shall be made pro rata based on their respective
Commitments in effect on or after such Re-Allocation Date (except to the extent
that any such pro rata borrowings would result in any Lender making an aggregate
principal amount of Loans in excess of its Commitment, in which case such excess
amount will be allocated to, and made by, such New Lender and/or Lenders with
such increased Commitments to the extent of, and pro rata based on, their
respective Commitments), and continuations of Loans outstanding on such
Re-Allocation Date shall be effected by repayment of such Loans on the last day
of the Interest Period applicable thereto or, in the case of ABR Loan, on the
date of such increase, and the making of new Loans of the same Type pro rata
based on the respective Commitments in effect on and after such Re-Allocation
Date.
 
 
49

--------------------------------------------------------------------------------

 
 
(g)   If on any Re-Allocation Date there is an unpaid principal amount
of  Eurodollar Loans, such Eurodollar Loans shall remain outstanding with the
respective holders thereof until the expiration of their respective Interest
Periods (unless the Borrower elects to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Eurodollar Loans will be paid thereon to the respective Lenders holding such
Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.
 
(h)   Upon the effectiveness of any Commitment Increase Agreement,
Section 2.09(b), Schedule 2.01 and other pertinent sections hereof shall be
automatically and proportionately modified to reflect the increased Commitment,
the exact figures to be agreed between the Borrower and the Administrative
Agent, and all references to the Commitments shall be deemed amended mutatis
mutandis.
 
(i)   Notwithstanding the foregoing, any New Lender must have the ability to
fund Alternative Currencies with respect to which there are outstanding Loans
and all Alternative Currencies described in (a), (b) and (c) of the definition
of Alternative Currency.
 
SECTION 2.20   Defaulting Lenders.  
 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
 
(a)   fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.11(a);
 
(b)   the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Majority Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 10.02), except (i)
such Defaulting Lender’s Commitment may not be increased or extended without its
consent and (ii) the principal amount of, or interest or fees payable on, Loans
or LC Disbursements may not be reduced or excused or the scheduled date of
payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent;
 
(c)   if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
 
(i)   all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;
 
 
50

--------------------------------------------------------------------------------

 
 
(ii)   if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;
 
(iii)   if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)   if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages;
 
(v)   if all or any portion of such  Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized nor reallocated pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Lender or any Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.11(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Lender until and to the
extent such LC Exposure is cash collateralized and/or reallocated; and
 
(d)   so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and Defaulting Lenders shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Effective Date and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Lender shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Lender, as the case may be, shall have entered into arrangements
with the Borrower or such Lender, satisfactory to the Swingline Lender or the
Issuing Lender, as the case may be, to defease any risk to it in respect of such
Lender hereunder.
 
 
51

--------------------------------------------------------------------------------

 
 
In the event that the Administrative Agent, the Borrower, the Issuing Lender and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
 
ARTICLE III
 
Representations and Warranties
 
The Borrower, for itself and for each Restricted Subsidiary, and each Guarantor,
for itself, represent and warrant to the Lenders that:
 
SECTION 3.01   Organization.  
 
Each of the Borrower and the Restricted Subsidiaries on the date this
representation is made or deemed to be made (i) to the extent applicable, is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, (ii) has the requisite power and authority to
conduct its business in each jurisdiction as it is presently being conducted,
and (iii) to the extent applicable, is duly qualified or licensed to conduct
business and is in good standing in each such jurisdiction.  As of the Effective
Date, other than those jurisdictions listed on Schedule 3.01, there are no
jurisdictions in which the Borrower’s or any Restricted Subsidiary’s failure to
be qualified or be in good standing, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  As of the Effective
Date, no proceeding to dissolve any Obligor is pending or, to the Borrower’s
knowledge, threatened.
 
SECTION 3.02   Authority Relative to this Agreement.  
 
Each of the Obligors has the power and authority to execute and deliver this
Agreement and the other Loan Documents to which it is a party and to perform its
obligations hereunder and thereunder.  The Transactions have been duly
authorized by all necessary corporate, partnership or limited liability company
action on the part of each Obligor that is a party thereto.  This Agreement and
the other Loan Documents have been duly and validly executed and delivered by
each Obligor party thereto and constitute the legal, valid and binding
obligations of such Obligor, enforceable against such Obligor in accordance with
their respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights and remedies generally and to the effect of general principles of equity
(regardless of whether enforcement is considered in a proceeding at Law or in
equity).
 
SECTION 3.03   No Violation.  
 
Except as set forth in Schedule 3.03, the Transactions will not:
 
 
52

--------------------------------------------------------------------------------

 
 
(a)   result in a breach of the articles or certificate of incorporation,
bylaws, partnership agreement or limited liability company agreement of the
Borrower or any Restricted Subsidiary or any resolution currently in effect
adopted by the Board of Directors, shareholders, partners, members or managers
of the Borrower or any Restricted Subsidiary;
 
(b)   result in the imposition of any Lien on any of the Equity Interests of the
Borrower or any Restricted Subsidiary or any of their respective assets other
than the Liens created under the Loan Documents;
 
(c)   result in, or constitute an event that, with the passage of time or giving
of notice or both, would be, a breach, violation or default (or give rise to any
right of termination, cancellation, prepayment or acceleration) under (i) any
agreement evidencing Indebtedness or any other material agreement to which the
Borrower or any Restricted Subsidiary is a party or by which its properties or
assets may be bound or (ii) any Governmental Approval held by, or relating to
the business of, the Borrower or any Restricted Subsidiary;
 
(d)   require the Borrower or any Restricted Subsidiary to obtain any consent,
waiver, approval, exemption, authorization or other action of, or make any
filing with or give any notice to, any Person except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect or assign Liens created under the Loan Documents, (iii) filings required
under applicable securities Laws, (iv) such as are required regardless of
whether this Agreement is entered into by the Borrower or any Restricted
Subsidiary, or (v) those which, if not made or obtained, could not reasonably be
expected to have a Material Adverse Effect; or
 
(e)   violate any Law or Order applicable to the Borrower or any Restricted
Subsidiary or by which their respective properties or assets may be bound.
 
SECTION 3.04   Financial Statements.  
 
The Borrower has previously furnished to the Administrative Agent the following
financial statements (collectively, the “Financial Statements”):  (i) the
audited consolidated balance sheets of the Borrower and its Subsidiaries as of
December 31, 2009, and the related consolidated statements of operation, cash
flows and changes in shareholders’ equity for the fiscal year then ended, the
notes accompanying such Financial Statements, and the report of KPMG LLP and
(ii) the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of March 31, 2010, and the related statements of operations,
cash flows and changes in shareholders’ equity for the period then ended.  The
Financial Statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of their respective dates and
the results of operations and cash flows of the Borrower and its Subsidiaries
for the periods ended on such dates in accordance with GAAP for the periods
covered thereby, subject, in the case of interim financial statements, to normal
year-end adjustments, reclassifications and absence of footnotes.  Since
December 31, 2009, there has been no change that could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 3.05   No Undisclosed Liabilities.
 
 
53

--------------------------------------------------------------------------------

 
 
Except as set forth in Schedule 3.05 or as disclosed to the Administrative Agent
and each Lender in accordance with Section 5.02(b), neither the Borrower nor any
Restricted Subsidiary has any material liabilities or obligations of any nature
(whether absolute, accrued, contingent or otherwise) except for (i) liabilities
or obligations referred to, reflected or reserved against in the financial
statements most recently delivered by the Borrower pursuant to Section 4.01(g)
or Section 5.01, as applicable, (ii) current liabilities incurred in the
ordinary course of business since the date of such financial statements,
(iii) liabilities or obligations that are not required to be included in
financial statements prepared in accordance with GAAP, (iv) liabilities or
obligations arising under Governmental Approvals or contracts to which the
Borrower or any Restricted Subsidiary is a party or otherwise subject, and
(v) other Permitted Indebtedness.
 
SECTION 3.06   Litigation.  
 
Except as disclosed to the Administrative Agent and each Lender in accordance
with Section 5.02(c), the Borrower’s most recent form 10-K and form 10-Q filed
with the SEC describe each action, suit or proceeding pending before any
Governmental Authority or arbitration panel, or to the knowledge of the Borrower
or any Restricted Subsidiary, threatened, (a) involving the Transactions, or (b)
against the Borrower or any Restricted Subsidiary regarding the business or
assets owned or used by the Borrower or any Restricted Subsidiary that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 3.07   Compliance with Law.
 
Except as set forth in Schedule 3.07, (i) each of the Borrower and the
Restricted Subsidiaries is in compliance with each Law that is or was applicable
to it or to the conduct or operation of its business or the ownership or use of
any of its assets except where the failure to be in compliance, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; and (ii) as of the Effective Date, neither the Borrower nor any
Restricted Subsidiary has received any notice of, nor does any of them have
knowledge of, the assertion by any Governmental Authority or other Person of any
such violation.
 
SECTION 3.08   Properties.
 
Each of the Borrower and the Restricted Subsidiaries owns (with good and
defensible title in the case of real property, subject only to the matters
permitted by the following sentence), or have valid leasehold interests in, all
the properties and assets (whether real, personal, or mixed and whether tangible
or intangible) material to its business, except for minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its business as currently conducted.  All such
properties and assets are free and clear of all Liens except Permitted Liens and
are not, in the case of real property, subject to any rights of way, building
use restrictions, exceptions, variances, reservations, or limitations of any
nature which would materially interfere with an Obligor’s ability to conduct its
business as currently conducted.  The properties of the Borrower and the
Restricted Subsidiaries, taken as a whole, as to tangible, personal property,
are in good operating order, condition and repair (ordinary wear and tear
excepted).
 
 
54

--------------------------------------------------------------------------------

 
 
SECTION 3.09   Intellectual Property
 
(a)   As of the Effective Date, none of the patents, patent applications,
trademarks (whether registered or not), trademark applications, trade names,
service marks, and copyrights owned by the Borrower or any Restricted Subsidiary
(the “Intellectual Property”) has been declared invalid or is the subject of a
pending or, to the knowledge of the Borrower or any Restricted Subsidiary,
threatened action for cancellation or a declaration of invalidity, and there is
no pending judicial proceeding involving any claim, and neither the Borrower nor
any Restricted Subsidiary has received any written notice or claim of any
infringement, misuse or misappropriation by the Borrower or any Restricted
Subsidiary of any patent, trademark, trade name, copyright, license or similar
intellectual property right owned by any third party, except as described in
Schedule 3.09.
 
(b)   To the knowledge of the Borrower and the Restricted Subsidiaries, except
as set forth in Schedule 3.09, the conduct by the Borrower and the Restricted
Subsidiaries of their respective businesses as presently conducted does not
conflict with, infringe on, or otherwise violate any copyright, trade secret, or
patent rights of any Person except where such conflict, infringement or
violation could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.10   Taxes.
 
All tax returns and reports of the Borrower and the Restricted Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such tax returns to be due and payable and all assessments, fees and other
governmental charges upon the Borrower and the Restricted Subsidiaries and upon
their respective properties, assets, income, businesses and franchises that are
due and payable have been paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for non-payment thereof
except (a) where the failure to pay such amounts could not be reasonably
expected to have a Material Adverse Effect or (b) to the extent being actively
contested by the Borrower or any Restricted Subsidiary in good faith and by
appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.
 
SECTION 3.11   Environmental Compliance.
 
Except as set forth in Schedule 3.12,
 
(a)   neither the Borrower nor any Restricted Subsidiary is in violation of any
Environmental Law or is subject to any Environmental Liability, except to the
extent such violation or such liability, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect;
 
(b)   neither the Borrower nor any Restricted Subsidiary has received any
written notice of any claim with respect to any Environmental Liability which
claims are currently outstanding or know of any basis for any Environmental
Liability, except to the extent such liability, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
 
 
55

--------------------------------------------------------------------------------

 
 
(c)   neither the Borrower nor any Restricted Subsidiary has arranged for the
disposal of Hazardous Material at a site listed for investigation or clean-up by
any Governmental Authority or in violation of any Environmental Law except to
the extent such disposal, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect;
 
(d)   there is no proceeding pending against the Borrower or any Restricted
Subsidiary by any Governmental Authority with respect to the presence of any
Hazardous Material on or release of any Hazardous Material from any real
property owned or operated at any time by the Borrower or any Restricted
Subsidiary or otherwise used in connection with their respective businesses,
except to the extent that if such proceeding were determined adversely to the
Borrower or any Restricted Subsidiary, such determination, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect;
 
(e)   neither the Borrower nor any Restricted Subsidiary has knowledge that any
Hazardous Material has been or is currently being generated, processed, stored
or released (or is subject to a threatened release) from, on or under any real
property owned or operated by the Borrower or any Restricted Subsidiary, or
otherwise used in connection with their respective businesses in a quantity or
concentration that would require remedial action under any Environmental Law if
reported to or discovered by the relevant Governmental Authority except to the
extent such remedial action, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and
 
(f)   to the knowledge of the Borrower and the Restricted Subsidiaries, there is
no underground storage tank located at any real property owned or operated by
the Borrower or any Restricted Subsidiary, except to the extent that the
presence of such tank, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 3.12   Labor Matters. 
 
As of the Effective Date, there are no strikes, lockouts or slowdowns against
the Borrower or any Restricted Subsidiary pending or, to the knowledge of the
Borrower or any Restricted Subsidiary, threatened.  The hours worked by and
payments made to employees of the Borrower and the Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other Law dealing
with such matters except to the extent such violation, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  All payments due from the Borrower or any Restricted Subsidiary, or for
which any claim may be made against any of them, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower or any Restricted Subsidiary
except to the extent that the nonpayment of such, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  The consummation of the Transactions to occur on the Effective Date and
the borrowing of Loans, use of proceeds thereof and issuance of Letters of
Credit hereunder after the Effective Date will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Restricted
Subsidiary is bound.
 
 
56

--------------------------------------------------------------------------------

 
 
SECTION 3.13   Investment Company Status.  
 
Neither the Borrower nor any Restricted Subsidiary is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.
 
SECTION 3.14   Insurance.  
 
Insurance maintained in accordance with Section 5.05 is in full force and
effect.
 
SECTION 3.15   Solvency.  
 
Immediately after the consummation of the Transactions to occur on the Effective
Date, and immediately following the making of each Loan and after giving effect
to the application of the proceeds of each Loan, (a) the fair value of the
assets of the Borrower and the Restricted Subsidiaries on a going concern basis
and on a consolidated basis, is greater than the total amount of debts and other
liabilities of the Borrower and the Restricted Subsidiaries, on a consolidated
basis; (b) the present fair saleable value of the assets of the Borrower and the
Restricted Subsidiaries on a going concern basis and on a consolidated basis is
not less than the amount that could reasonably be expected to be required to pay
the probable liability of their debts and other liabilities, on a consolidated
basis, as they become absolute and matured; (c) the Borrower and the Restricted
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities as they become absolute and mature; and (d) the Borrower and the
Restricted Subsidiaries are not engaged in, and are not about to be engaged in,
business or a transaction for which the Borrower’s and the Restricted
Subsidiaries’ assets, on a consolidated basis, would constitute unreasonably
small capital.  For purposes of this Section 3.15, (a) “fair value” shall mean
the amount at which the assets of an entity would change hands between a willing
buyer and a willing seller, within a commercially reasonable period of time,
each having knowledge of the relevant facts, neither being under any compulsion
to act, with equity to both; and (b) “present fair saleable value” shall mean
the amount that may be realized within a reasonable time, considered to be six
months to one year, either through collection or sale at the regular market
value, conceiving the latter as the amount which could be obtained for such
properties within such period by a capable and diligent businessman from an
interested buyer who is willing to purchase under ordinary selling conditions.
 
SECTION 3.16   ERISA.  
 
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.17   Disclosure.  
 
None of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information and forward-looking statements, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
 
 
57

--------------------------------------------------------------------------------

 
 
SECTION 3.18   Margin Stock.
 
No part of any Borrowing or any Swingline Loan shall be used at any time, to
purchase or carry margin stock (within the meaning of Regulation U) in violation
of Regulation U or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of Regulation U.  Neither the Borrower
nor any Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purposes of purchasing
or carrying any such margin stock.  No part of the proceeds of any Borrowing
will be used for any purpose which violates, or which is inconsistent with, any
regulations promulgated by the Board.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01   Effective Date.  
 
The effectiveness of this Agreement is subject to the conditions precedent that
each of the following conditions is satisfied (or waived in accordance with
Section 10.02):
 
(a)   The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
 
(b)   The Administrative Agent shall have received each of the Security
Documents from each applicable Obligor and same shall constitute satisfactory
security documentation to create first priority security interests in the
Collateral free and clear of all Liens, other than Permitted Liens.
 
(c)   The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing, to the extent
applicable, of each Obligor and each Restricted Subsidiary, the authorization of
the Transactions to occur on the Effective Date, the authority of each natural
Person executing any of the Loan Documents on behalf of any Obligor and any
other legal matters relating to the Obligors, this Agreement or the Transactions
to occur on the Effective Date, all in form and substance reasonably
satisfactory to the Administrative Agent.
 
(d)   Each Lender requesting a promissory note evidencing Loans made by such
Lender shall have received from the Borrower a promissory note payable to such
Lender in a form approved by the Administrative Agent in its reasonable
discretion.
 
 
58

--------------------------------------------------------------------------------

 
 
(e)   The Lenders, the Administrative Agent and the Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
 
(f)   The Administrative Agent shall have received a certificate from the
Borrower confirming receipt of all material governmental and third party
approvals, if any, necessary in connection with the financing contemplated
hereby.
 
(g)   The Lenders shall have received (i) audited consolidated financial
statements of the Borrower for the two most recent fiscal years ended prior to
the Effective Date as to which such financial statements are available, and (ii)
satisfactory unaudited interim consolidated financial statements of the Borrower
for the fiscal quarters ended March 31, 2010.
 
(h)   The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Vinson & Elkins LLP, counsel for the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.
 
(i)   The Administrative Agent shall have received reports of UCC, tax and
judgment Lien searches conducted by a reputable search firm with respect to each
of the Borrower and the Restricted Subsidiaries from their respective
jurisdiction of formation and such reports shall not disclose any Liens other
than Permitted Liens and any Liens securing the Indebtedness which will be paid
in full on the Effective Date with the proceeds of a Borrowing.
 
(j)   The Lenders shall have received details of the legal structure of the
Borrower which shall be reasonably satisfactory to the Lenders.
 
(k)   All membership and stock certificates of each Subsidiary of the Borrower
described on Annex 3 to the Security Agreement shall have been delivered to
Administrative Agent together with related stock and membership powers executed
in blank by the Borrower.
 
(l)   The Administrative Agent shall have received evidence of insurance
coverage of the Borrower and the Restricted Subsidiaries, which coverage shall
be consistent with the requirements set forth in Section 5.05 and shall name the
Administrative Agent as an additional insured and as a loss payee on the
liability and casualty insurance policies.
 
(m)   The Administrative Agent shall have received satisfactory evidence that
the indebtedness and other obligations under the Existing Credit Facility have
been satisfied or will be satisfied with the proceeds from the Loans, that the
commitments thereunder have been terminated and that all Liens securing the
Existing Credit Facility have been terminated and released.
 
SECTION 4.02   Each Credit Event.  
 
The obligation of each Lender to make a Loan on the occasion of any Borrowing,
and of the Issuing Lender to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions:
 
 
59

--------------------------------------------------------------------------------

 
 
(a)   The representations and warranties of the Borrower and the Restricted
Subsidiaries set forth in this Agreement or any other Loan Document shall be
deemed to have been made as a part of said request for each Borrowing and shall
be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; provided, that to the extent such
representations and warranties were made as of a specific date, the same shall
be required to have been true and correct in all material respects as of such
specific date.
 
(b)   No Material Adverse Effect shall have occurred;
 
(c)   The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 or the Administrative Agent and the Issuing Lender
shall have received a request for the issuance of a Letter of Credit as required
by Section 2.05(b); and
 
(d)   At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
and (d) of this Section 4.02.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenant and agree with
the Lenders that:
 
SECTION 5.01   Financial Statements. 
 
The Borrower will furnish to the Administrative Agent and each Lender:
 
(a)   within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year of the
Borrower, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification,
or exception as to the scope of such audit by reason of any limitation which is
imposed by the Borrower) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP;
 
 
60

--------------------------------------------------------------------------------

 
 
(b)   within 45 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year for
the Borrower, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end adjustments,
reclassifications and the absence of footnotes;
 
(c)   concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower substantially in
the form attached hereto as Exhibit 5.01(c) (“Compliance Certificate”) and (i)
certifying that the representations and warranties of the Borrower and the
Restricted Subsidiaries contained in Article III and the Security Documents were
true and correct in all material respects when made, and are repeated at and as
of the date of such Compliance Certificate and are true and correct in all
material respects at and as of such date, except for such representations and
warranties as are by their express terms limited to a specific date, (ii)
certifying that, since the later of the Effective Date or the most recent
Compliance Certificate, no change has occurred in the business, financial
condition or results of operations of the Borrower or any Restricted Subsidiary
which could reasonably be expected to have a Material Adverse Effect, (iii)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (iv) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.16, 6.17 and 6.18, (v) certifying that
(A) the aggregate consolidated revenues and book value of the aggregate
consolidated assets of all Unrestricted Subsidiaries is less than 10% of the
aggregate consolidated revenues and book value of the aggregate consolidated
assets of the Borrower and all of its Subsidiaries and (B) the aggregate
consolidated revenues and book value of the aggregate consolidated assets of all
Immaterial Domestic Subsidiaries is less than 10% of the aggregate consolidated
revenues and book value of the aggregate consolidated assets of the Borrower and
all of its Subsidiaries, in each case, for the most recently ended period of
four (4) fiscal quarters, (vi) containing any notification by the Borrower of
the elimination of the effect of any change in GAAP in accordance with Section
1.04, (vii) setting forth a comparison of the Consolidated Adjusted Pro Forma
EBITDA as shown on most recent Compliance Certificate to the Consolidated
Adjusted EBITDA for the same period, and (viii) including a reasonably detailed
description of any adjustments attributable to Business Acquisitions as
described in the definition of Consolidated Adjusted Pro Forma EBITDA which are
included by the Borrower in its calculation of Consolidated Adjusted Pro Forma
EBITDA for the period covered by such Compliance Certificate;
 
(d)   promptly upon receipt of any written complaint, order, citation, notice or
other written communication from any Person with respect to, or upon the
Borrower or any of its Subsidiaries obtaining knowledge of, (i) the existence or
alleged existence of a violation of any applicable Environmental Law or any
Environmental Liability in connection with any property now or previously owned,
leased or operated by the Borrower or any Restricted Subsidiary, (ii) any
release of Hazardous Materials on such property or any part thereof in a
quantity that is reportable under any applicable Environmental Law, and (iii)
any pending or threatened proceeding for the termination, suspension or
non-renewal of any permit required under any applicable Environmental Law, in
each case under clause (i), (ii) or (iii) above, in which there is a reasonable
likelihood of an adverse decision or determination that could reasonably be
expected to result in a Material Adverse Effect, a certificate of a Financial
Officer of the Borrower, setting forth the details of such matter and the
actions, if any, that the Borrower or such Restricted Subsidiary is required or
proposes to take;
 
 
61

--------------------------------------------------------------------------------

 
 
(e)   promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request;
 
(f)   promptly following any request therefor, such information evidencing any
adjustments attributable to Business Acquisitions as described in the definition
of Consolidated Adjusted Pro Forma EBITDA and included in a Compliance
Certificate delivered pursuant to clause (c) above;
 
(g)   within 90 days after the end of each fiscal year, copies of certificates
evidencing or other evidence of all material insurance coverage maintained by
the Borrower and the Restricted Subsidiaries; and
 
(h)   within 90 days after the end of each fiscal year, an annual budget of the
Borrower and the Restricted Subsidiaries for the following fiscal year.
 
Documents required to be delivered pursuant to Section 5.01(a) and (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper or electronic copies of
the Compliance Certificates required by Section 5.01(c) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
SECTION 5.02   Notices of Material Events. 
 
The Borrower will furnish to the Administrative Agent and each Lender promptly
and, in any event, within five Business Days after acquiring knowledge thereof,
written notice of the following:
 
(a)   the occurrence of any Event of Default and the action that the Borrower or
any Restricted Subsidiary is taking or proposes to take with respect thereto;
 
(b)   the incurrence of any material liability or obligation of any nature
(whether absolute, accrued, contingent or otherwise) by the Borrower or any
Restricted Subsidiary, other than such liabilities and obligations referenced in
clauses (i) through (v) of Section 3.05;
 
 
62

--------------------------------------------------------------------------------

 
 
(c)   the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
or that in any manner questions the validity of the Loan Documents; and
 
(d)   the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
unfunded liability of any Obligor resulting in a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
SECTION 5.03   Existence; Conduct of Business.
 
Each Obligor shall and shall cause each Restricted Subsidiary to do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business except to the extent failure
to maintain or preserve could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
other transaction permitted under this Agreement.
 
SECTION 5.04   Payment of Obligations.
 
Each Obligor shall and shall cause each Restricted Subsidiary to pay its
obligations, including liabilities for Taxes before the same shall become
delinquent or in default, except (a) past due Taxes for which no fine, penalty,
interest, late charge or loss has been assessed, (b) where the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
such Obligor or Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) where the failure
to make payment could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 5.05   Maintenance of Properties; Insurance. 
 
Each Obligor shall and shall cause each Restricted Subsidiary to (a) keep and
maintain all property material to the conduct of the business of the Obligors
and the Restricted Subsidiaries, taken as a whole, in good working order and
condition, ordinary wear and tear excepted, and (b) subject to Section 5.14,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
 
 
63

--------------------------------------------------------------------------------

 
 
SECTION 5.06   Books and Records; Inspection Rights.
 
Each Obligor shall and shall cause each Restricted Subsidiary to keep proper,
complete and consistent books of record that are true and correct in all
material respects with respect to such Person’s operations, affairs, and
financial condition.  Each Obligor shall and shall cause each Restricted
Subsidiary to permit any representatives designated by the Administrative Agent,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested (provided that in the
absence of an Event of Default, the representatives of the Administrative Agent
shall not visit or inspect such properties more often than once per calendar
year), subject in each case, to any restrictions or confidentiality agreements
existing in favor of third parties.
 
SECTION 5.07   Compliance with Laws.
 
Each Obligor shall and shall cause each Restricted Subsidiary to comply with all
Laws (excluding Laws referenced in Sections 5.10 and 5.12, which compliance
shall be governed by such Sections) and Orders applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.08   Use of Proceeds and Letters of Credit.
 
The proceeds of the Loans and Letters of Credit will be used only to (i) fund
the potential call, tender or open market purchase of the Existing Senior Notes;
(ii) pay the fees, expenses and other transaction costs of the Transactions; and
(iii) fund working capital needs and general corporate purposes of the Borrower
and the Restricted Subsidiaries, including the making of Business Acquisitions
and other acquisitions of property.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
 
SECTION 5.09   Additional Guarantees and Security Documents.
 
(a)   The Borrower at all times shall cause all Material Domestic Subsidiaries
that are Restricted Subsidiaries to be Guarantors.
 
(b)   If at any time, (i) the aggregate consolidated revenues of the
Unrestricted Subsidiaries exceed ten percent (10%) of the aggregate total
consolidated revenue of the Borrower and all of its Subsidiaries for the most
recently ended period of four (4) fiscal quarters or (ii) the book value of the
aggregate consolidated assets of the Unrestricted Subsidiaries exceeds ten
percent (10%) of the book value of the aggregate total consolidated assets of
the Borrower and all of its Subsidiaries for the most recently ended period of
four (4) fiscal quarters, the Borrower shall promptly cause one or more of said
Unrestricted Subsidiaries to be designated as a Restricted Subsidiary, such
that, after giving effect to such designation, both the aggregate consolidated
revenues and the book value of the aggregate consolidated assets of all
Unrestricted Subsidiaries are less than ten percent (10%) of the total
consolidated revenue and total book value of the consolidated assets of the
Borrower and all of its Subsidiaries.  In addition, (i) to the extent that such
new Restricted Subsidiary is a Domestic Subsidiary, the Borrower or any
Restricted Subsidiary, as applicable, shall cause such new Restricted Subsidiary
to execute an Addendum and deliver to the Administrative Agent such other
documents relating to such new Restricted Subsidiary as the Administrative Agent
shall reasonably request and (ii) to the extent that such new Restricted
Subsidiary is a first-tier Foreign Subsidiary, the Borrower or applicable
Restricted Subsidiary, as applicable, shall execute an Addendum and deliver to
the Administrative Agent such other documents relating to such new Restricted
Subsidiary as the Administrative Agent shall reasonably request, including any
documents necessary to pledge 66% of the Equity Interests of such new Restricted
Subsidiary.
 
 
64

--------------------------------------------------------------------------------

 
 
(c)   If at any time, (i) the aggregate consolidated revenues of Immaterial
Domestic Subsidiaries that are not Guarantors exceed ten percent (10%) of the
aggregate total consolidated revenue of the Borrower and all of its Subsidiaries
for the most recently ended period of four (4) fiscal quarters or (ii) the book
value of the aggregate consolidated assets of the Immaterial Domestic
Subsidiaries that are not Guarantors exceeds ten percent (10%) of the book value
of the aggregate total consolidated assets of the Borrower and all of its
Subsidiaries for the most recently ended period of four (4) fiscal quarters, the
Borrower or any Restricted Subsidiary, as applicable, shall promptly cause one
or more of said Immaterial Domestic Subsidiaries to execute an Addendum and
deliver to the Administrative Agent such other documents relating to such
Immaterial Domestic Subsidiary as the Administrative Agent shall reasonably
request, such that, after giving effect to such Addendum, both the aggregate
consolidated revenues and the book value of the aggregate consolidated assets of
all Immaterial Domestic Subsidiaries that are not Guarantors are less than ten
percent (10%) of the total consolidated revenue and total book value of the
consolidated assets of the Borrower and all of its Subsidiaries.  In addition,
any such Immaterial Domestic Subsidiary that becomes a Guarantor shall also be
designated as a Restricted Subsidiary, to the extent not already a Restricted
Subsidiary.
 
(d)   Within 30 days after the Borrower acquires or creates a new Subsidiary,
the Borrower shall notify the Administrative Agent and shall provide the
constituent documents for such new Subsidiary, and (i) to the extent that such
Subsidiary is a Material Domestic Subsidiary that is a Restricted Subsidiary or
to the extent such Subsidiary would otherwise be required to be a Guarantor
under clause (b) or (c) above, the Borrower or any Subsidiary, as applicable,
shall cause such new Subsidiary to execute an Addendum and deliver to the
Administrative Agent such other documents relating to such new Subsidiary as the
Administrative Agent shall reasonably request in order to comply with the
requirements of this Section and (ii) to the extent that such Subsidiary is not
a Material Domestic Subsidiary that is a Restricted Subsidiary, the Borrower
shall or shall cause its Subsidiaries to execute an Addendum and deliver to the
Administrative Agent such other documents relating to such new Subsidiary as the
Administrative Agent shall reasonably request, including any documents necessary
to pledge all of the capital stock or other Equity Interests in all Restricted
Subsidiaries; provided, in the case of a Restricted Subsidiary that is a Foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code, only the capital stock and other Equity Interests of
such a Foreign Subsidiary that is a first-tier Foreign Subsidiary (i.e., a
Foreign Subsidiary the stock of which is directly held by the Borrower or a
Domestic Subsidiary) shall be pledged and such pledge shall be limited to 66% of
such capital stock or Equity Interests of such first-tier Foreign Subsidiary,
and none of the capital stock or Equity Interests of any Subsidiary of such
first-tier Foreign Subsidiary shall be pledged.
 
 
65

--------------------------------------------------------------------------------

 
 
(e)   At any time, the Borrower may, in its sole discretion, elect to cause one
or more Restricted Subsidiaries that are not then Guarantors to become Obligors
by notifying the Administrative Agent of such election and causing such
Restricted Subsidiary to execute an Addendum and deliver such Addendum to the
Administrative Agent together with such other documents relating to such new
Obligor as the Administrative Agent shall reasonably request.
 
SECTION 5.10   Compliance with ERISA.
 
In addition to and without limiting the generality of Section 5.07, each Obligor
shall and shall cause each Restricted Subsidiary to (a) comply in all material
respects with all applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to all employee benefit plans
(as defined in ERISA) except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (b) not take any action or fail to take action the result of which could
be (i) a liability to the PBGC (other than liability for PBGC premiums) or (ii)
a past due liability to any Multiemployer Plan, except to the extent such
liability could not reasonably be expected to result in a Material Adverse
Effect, (c) not participate in any prohibited transaction that could result in
any civil penalty under ERISA or any tax under the Code, except to the extent
such penalty or tax could not reasonably be expected to result in a Material
Adverse Effect, (d) operate each employee benefit plan in such a manner that
could not reasonably be expected to result in the incurrence of any material tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code except to the extent such
tax liability or liability to any qualified beneficiary could not reasonably be
expected to have a Material Adverse Effect and (e) furnish to the Administrative
Agent upon the Administrative Agent’s request such additional information about
any employee benefit plan as may be reasonably requested by the Administrative
Agent.
 
SECTION 5.11   Compliance With Agreements.
 
Each Obligor shall and shall cause each Restricted Subsidiary to comply in all
respects with each material contract or agreement to which it is a party, except
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Effect; provided that such Obligor or Restricted Subsidiary may
contest any such contract or agreement or any portion thereof in good faith
through applicable proceedings so long as adequate reserves are maintained in
accordance with GAAP.
 
SECTION 5.12   Compliance with Environmental Laws; Environmental Reports.
 
Each Obligor shall and shall cause each Restricted Subsidiary to (i) comply with
all Environmental Laws applicable to its operations and real property except to
the extent that the failure to comply could not reasonably be expected to result
in a Material Adverse Effect; (ii) obtain and renew all Governmental Approvals
required under Environmental Laws applicable to its operations and real property
except to the extent that the failure to obtain or renew such approvals could
not reasonably be expected to result in a Material Adverse Effect; and (iii)
conduct any Response in accordance with Environmental Laws except to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that neither such Obligor nor any Restricted
Subsidiary shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.
 
 
66

--------------------------------------------------------------------------------

 
 
SECTION 5.13   Maintain Business.
 
Each Obligor shall and shall cause each Restricted Subsidiary to continue to
engage primarily in the business or businesses being conducted on the Effective
Date and other reasonable expansions and extensions of such business.
 
SECTION 5.14   Further Assurances.
 
Each Obligor shall and shall cause each Restricted Subsidiary to execute,
acknowledge and deliver, at its own cost and expense, all such further acts,
documents and assurances as may from time to time be reasonably necessary or as
the Majority Lenders may from time to time reasonably request in order to carry
out the intent and purposes of the Loan Documents, including all such actions to
establish, preserve, protect and (to the extent required under the Security
Documents or as otherwise provided in this Agreement) perfect the estate, right,
title and interest of the Lenders, or the Administrative Agent for the benefit
of the Lenders, to the Collateral (including Collateral acquired after the date
hereof).
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenant and agree with
the Administrative Agent and the Lenders that:
 
SECTION 6.01   Indebtedness.
 
None of the Obligors or any Restricted Subsidiary will create, incur, assume or
permit to exist any Indebtedness, except:
 
(a)   Indebtedness created hereunder or under any of the Loan Documents,
including renewals, extensions and refinancings hereof or thereof;
 
(b)   Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
 
(c)   Subordinated Indebtedness, including, without limitation, the Existing
Senior Notes;
 
 
67

--------------------------------------------------------------------------------

 
 
(d)   Indebtedness incurred to finance the acquisition, construction or
improvement of any assets by an Obligor or any Restricted Subsidiary that is a
Domestic Subsidiary, including Capital Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets by an Obligor or
any Restricted Subsidiary that is a Domestic Subsidiary or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that the aggregate principal amount of
Indebtedness outstanding under this clause (d) shall not exceed $25,000,000 at
any time and, when combined with amounts outstanding under clauses (e) and (l)
of this Section, shall not exceed $50,000,000 at any time;
 
(e)   Indebtedness incurred to finance the acquisition, construction or
improvement of any assets by any Restricted Subsidiary that is a Foreign
Subsidiary, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets by any Restricted Subsidiary
that is a Foreign Subsidiary or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Indebtedness outstanding under
this clause (e) shall not exceed $25,000,000 at any time and, when combined with
amounts outstanding under clauses (d) and (l) of this Section, shall not exceed
$50,000,000 at any time;
 
(f)   Indebtedness owed by one Obligor to another Obligor and Indebtedness owed
by an Obligor to any Restricted Subsidiary that is not an Obligor;
 
(g)   Indebtedness of any Restricted Subsidiary in existence on the date on
which such Restricted Subsidiary is acquired by the Borrower (but not incurred
or created in connection with such acquisition); provided (i) neither the
Borrower nor any other Restricted Subsidiary has any obligation with respect to
such Indebtedness, (ii) none of the properties of the Borrower or any other
Restricted Subsidiary is bound with respect to such Indebtedness and (iii) the
aggregate principal amount of all Indebtedness outstanding under this clause (g)
shall not exceed $5,000,000 at any time;
 
(h)   Indebtedness in respect of endorsements of negotiable instruments for
collection in the ordinary course of business;
 
(i)   Indebtedness associated with accounts payable incurred in the ordinary
course of business that are not more than ninety (90) days past due or which are
being actively contested by the Borrower or the applicable Restricted Subsidiary
in good faith and by appropriate action and for which adequate reserves have
been maintained in accordance with GAAP;
 
(j)   Indebtedness constituting Investments permitted by clauses (f) and (h) of
Section 6.05;
 
(k)   Indebtedness incurred pursuant to Swap Agreements permitted by Section
6.06;
 
 
68

--------------------------------------------------------------------------------

 
 
(l)   other Indebtedness in an aggregate amount not to exceed $50,000,000
outstanding at any time when combined with amounts outstanding under clauses (d)
and (e) of this Section; and
 
(m)   guarantees of Indebtedness permitted by clauses (c), (d), (e), (k) and (l)
of this Section.
 
SECTION 6.02   Liens. 
 
None of the Obligors or any Restricted Subsidiary will create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:
 
(a)   Permitted Encumbrances;
 
(b)   Liens in favor of the Administrative Agent or the Lenders created by the
Security Documents;
 
(c)   any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any property or asset of the Borrower or
any Restricted Subsidiary other than such property or asset to which such Lien
applies on the Effective Date and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
 
(d)   Liens on assets acquired, constructed or improved by the Borrower or any
Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (d) or (e) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such assets and (iv) such Liens shall not apply to any
other property or assets of the Borrower or any Restricted Subsidiary other than
the proceeds of, and insurance proceeds related to, such assets;
 
(e)   Liens on assets of any Restricted Subsidiary in existence on the date such
Restricted Subsidiary is acquired by the Borrower (but not created in connection
with such acquisition) securing Indebtedness permitted under Section 6.01(g);
provided that (i) such Lien shall not apply to any property of asset of the
Borrower or any other Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date of such acquisition;
 
(f)   Liens on the assets of any Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary permitted under Section 6.01(k); and
 
(g)   Liens on cash securing obligations of the Borrower to providers of vault
services with respect to such cash.
 
 
69

--------------------------------------------------------------------------------

 
 
SECTION 6.03   Fundamental Changes.
 
None of the Obligors or any Restricted Subsidiary will merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing and, if such transaction involves the Borrower,
the Borrower shall survive such transaction:
 
(a)   any Restricted Subsidiary may merge into or consolidate with the Borrower;
 
(b)   any Restricted Subsidiary that is a Wholly-Owned Subsidiary may merge into
or consolidate with any other Restricted Subsidiary that is a Wholly-Owned
Subsidiary; provided that if such transaction involves an Obligor, the Obligor
survives such transaction;
 
(c)   any Restricted Subsidiary may merge into or consolidate with any other
Person so long as either (i) such Restricted Subsidiary is the surviving entity
of such merger or consolidation or (ii) if such Restricted Subsidiary is not the
surviving entity, the surviving entity and/or the Borrower, as applicable,
complies with the provisions of Section 5.09(d) within thirty (30) days of such
merger or consolidation;
 
(d)   any Obligor or any Restricted Subsidiary that is not an Obligor may change
its jurisdiction of organization so long as, in the case of an Obligor, it
complies with Section 6.12 hereof;
 
(e)   any Restricted Subsidiary that is not an Obligor may liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and could not be reasonably expected to
result in a Materially Adverse Effect; and
 
(f)   any Unrestricted Subsidiary may merge into or consolidate with any Obligor
or any Restricted Subsidiary that is not an Obligor so long as (i) such Obligor
or such Restricted Subsidiary that is not an Obligor is the surviving entity of
such merger or consolidation and (ii) the Borrower provides an officer’s
certificate to the Administrative Agent, executed by a Financial Officer of the
Borrower, certifying that, after giving effect to such merger or consolidation,
the Borrower is in pro forma compliance with Sections 6.16, 6.17 and 6.18.
 
SECTION 6.04   Asset Sales.
 
None of the Obligors or any Restricted Subsidiary will make any Asset Sale
except, if at the time thereof and immediately after giving effect thereto, with
respect to clause (a), no Default or Event of Default shall have occurred and be
continuing:
 
(a)   the Borrower or any Restricted Subsidiary may make any Asset Sale,
including sale-leaseback transactions, if (i) the consideration therefor is not
less than the fair market value of the related asset and (ii) after giving
effect thereto, the aggregate fair market value of the assets as reasonably
determined by the Borrower disposed of in all Asset Sales (other than Asset
Sales permitted under the other clauses of this Section 6.04) during any fiscal
year would not exceed five percent (5%) of the total assets of the Borrower and
its Subsidiaries on a consolidated basis;
 
 
70

--------------------------------------------------------------------------------

 
 
(b)   (i) any Obligor may sell, transfer, lease or otherwise dispose of its
assets to another Obligor, and (ii) any Restricted Subsidiary that is not an
Obligor may sell, transfer, lease or otherwise dispose of its assets to any
Obligor or any other Restricted Subsidiary;
 
(c)   sales, exchanges and transfers consisting of Investments permitted by
Section 6.05;
 
(d)   sales, exchanges and transfers of inventory in the ordinary course of
business;
 
(e)   sales, exchanges and transfers of equipment and other property which is
replaced by equipment or property of at least comparable value and use or which
is discontinued, obsolete, worn out or no longer used or useful to such Person’s
business, all in the ordinary course of business;
 
(f)   sales, exchanges and transfers of chattel paper to third parties pursuant
to arm’s-length transaction for fair value in the ordinary course of business;
 
(g)   leases entered into by any Obligor with any Restricted Subsidiary that is
not an Obligor to lease assets to such Restricted Subsidiary that is not an
Obligor so long as (i) the fair market value of the assets leased under this
clause (g) shall not exceed $40,000,000 at any time and (ii) such leases are at
prices and on terms and conditions not less favorable to such Obligor than could
be obtained on an arm’s-length basis from unrelated third parties; and
 
(h)   leases or financing contracts entered into with third parties to lease or
finance such third parties’ purchase of ATM Equipment.
 
SECTION 6.05   Investments.
 
None of the Obligors or any Restricted Subsidiary will make an Investment in any
other Person, except:
 
(a)   Permitted Investments;
 
(b)   Business Acquisitions permitted by Section 6.11;
 
(c)   Investments listed on Schedule 6.05;
 
(d)   Investments by an Obligor in any other Obligor;
 
(e)   Investments by an Obligor in any Restricted Subsidiary that is not an
Obligor; provided that the aggregate amount of Investments outstanding pursuant
to this clause (e) shall not exceed $25,000,000 at any time;
 
 
71

--------------------------------------------------------------------------------

 
 
(f)   Investments arising out of loans and advances for expenses, travel per
diem and similar items in the ordinary course of business to directors, officers
and employees in an aggregate amount not to exceed $500,000 at any time;
 
(g)   shares of stock, obligations or other securities received in the
settlement of claims arising in the ordinary course of business; and
 
(h)   Investments not otherwise permitted under this Section 6.05 in an
aggregate amount not to exceed $10,000,000 at any time.
 
SECTION 6.06   Swap Agreements.
 
None of the Obligors nor any Restricted Subsidiary will enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or manage the
interest rate exposure associated with vault cash procurement, any debt
securities, debt facilities or leases (existed or forecasted) of the Borrower or
any Restricted Subsidiary, (b) Swap Agreements entered into to hedge or manage
the convertibility feature of convertible Subordinated Indebtedness, (c) Swap
Agreements for foreign exchange or currency exchange management or (d) Swap
Agreements to hedge or manage any exposure that the Borrower or any Restricted
Subsidiary may have to counterparties under other Swap Agreements such that, in
each case, such Swap Agreements are entered into in the ordinary course of
business and the combination of such Swap Agreements, taken as a whole, is for
risk management purposes and not speculative.
 
SECTION 6.07   Restricted Payments.
 
None of the Obligors nor any Restricted Subsidiary will declare or make, or
agree to pay or make, any Restricted Payment, except:
 
(a)   dividends or distributions on capital stock of the Borrower so long as at
the time of such dividend or distribution, and after giving pro forma effect
thereto, (i) no Revolving Loans or Swingline Loans are outstanding, (ii) no
Event of Default exists and (iii) the Borrower is in compliance with Section
6.18;
 
(b)   dividends or distributions on Equity Interests of Restricted Subsidiaries
ratably with respect to such Equity Interests;
 
(c)   payments of dividends and distributions made with shares or units of
capital stock of the Borrower;
 
(d)   redemptions of capital stock of employees, directors or officers of the
Borrower on the following conditions: (i) if no Revolving Loans or Swingline
Loans are outstanding at the time of such redemption, the amount of such
redemption shall not be limited, so long as, if the amount of such redemption,
when combined with all other redemptions made under this clause (d) in the same
calendar year, exceeds $5,000,000, the Borrower demonstrates pro forma
compliance with Section 6.18; and (ii) if Revolving Loans or Swingline Loans are
outstanding at the time of such redemption, the amount of such redemption, when
combined with all other redemptions made under this clause (d) in the same
calendar year, shall not exceed $5,000,000; and
 
 
72

--------------------------------------------------------------------------------

 
 
(e)   redemptions of capital stock of Persons other than employees, directors or
officers of the Borrower on the following conditions: (i) if no Revolving Loans
or Swingline Loans are outstanding at the time of such redemption, the amount of
such redemption shall not be limited, so long as, if the amount of such
redemption, when combined with all other redemptions made under this clause (e)
during the term of this Agreement, exceeds $10,000,000, the Borrower
demonstrates pro forma compliance with Section 6.18; and (ii) if Revolving Loans
or Swingline Loans are outstanding at the time of such redemption, the amount of
such redemption, when combined with all other redemptions made under this clause
(e) during the term of this Agreement, shall not exceed $10,000,000.
 
SECTION 6.08   Prepayments of Indebtedness.
 
The Borrower will not voluntarily prepay or redeem any Indebtedness, except:
 
(a)   prepayments of Indebtedness created under the Loan Documents in accordance
with this Agreement;
 
(b)   refinancings of Permitted Indebtedness to the extent such refinancing is
permitted by this Agreement;
 
(c)   the payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by this Agreement;
 
(d)   voluntary prepayments and redemptions made with shares of capital stock of
the Borrower and proceeds of offerings of capital stock of the Borrower;
 
(e)   voluntary prepayments and redemptions constituting calls, tenders or open
market purchases of the Existing Senior Notes with an aggregate par value not to
exceed $100,000,000; and
 
(f)   voluntary prepayments and redemptions, other than those made under the
other clauses of this Section, so long as at the time of such prepayment or
redemption and after giving pro forma effect thereto, no Event of Default shall
exist and the Senior Leverage Ratio shall not exceed 2.0 to 1.0.
 
SECTION 6.09   Transactions with Affiliates. 
 
None of the Obligors nor any Restricted Subsidiary will sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with any
of its Affiliates, except (a) at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, (b) any Restricted
Payment permitted by Section 6.07, (c) any transaction between or among
Obligors, (d) any transaction between or among Restricted Subsidiaries that are
not Obligors and (e) Investments permitted by Section 6.05.
 
 
73

--------------------------------------------------------------------------------

 
 
SECTION 6.10   Restrictive Agreements.
 
None of the Obligors nor any Restricted Subsidiary will, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any
Obligor or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, (b) the ability of any Obligor or any
Restricted Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock, (c) the ability of any Obligor or any
Restricted Subsidiary to make or repay loans or advances to any Obligor or (d)
the ability of any Obligor or any Restricted Subsidiary to guarantee
Indebtedness of any Obligor; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by Law or by this Agreement or by Swap
Agreements entered into by Foreign Subsidiaries and secured as permitted by
Section 6.02(e), (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary of the Borrower pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement, including, without limitation, secured
Indebtedness permitted by Section 6.01(g), provided that such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof or encumbrances on
the property that is the subject thereof.
 
SECTION 6.11   Business Acquisitions.
 
None of the Obligors nor any Restricted Subsidiary will make any Business
Acquisitions except that an Obligor or any Restricted Subsidiary shall be
permitted to make Business Acquisitions so long as (a) no Event of Default shall
exist before or immediately after giving effect to such Business Acquisition,
(b) the Senior Leverage Ratio calculated on a pro forma basis shall not be
greater than 2.0 to 1.0, (c) the Borrower shall be in pro forma compliance with
Sections 6.17 and 6.18 and (d) if the consideration for such Business
Acquisition is equal to or greater than $25,000,000, the Borrower shall have
given the Administrative Agent at least ten (10) days prior written notice of
such Business Acquisition together with an officer’s certificate executed by a
Financial Officer of the Borrower, certifying as to compliance with the
requirements of this Section and containing calculations demonstrating
compliance with clauses (b) and (c) of this Section; provided that the
consideration for Business Acquisitions of Persons that do not become Obligors
shall not exceed $50,000,000 in the aggregate during the term of this Agreement;
provided, further that the proceeds received by an Obligor from unrelated third
parties pursuant to Assets Sales permitted under Section 6.04 which Asset Sales
consist of substantially all of the assets of any division, business unit or
line of business of the Borrower or any Restricted Subsidiary shall be netted
against any amounts reducing such maximum amount.  The consummation of each
Business Acquisition shall be deemed to be a representation and warranty by the
Borrower that all conditions thereto have been satisfied and that same is
permitted under the terms of this Agreement, which representation and warranty
shall be deemed to be a representation and warranty for all purposes hereunder.
 
 
74

--------------------------------------------------------------------------------

 
 
SECTION 6.12   Constitutive Documents.
 
None of the Obligors nor any Restricted Subsidiary will amend its charter or
by-laws or other constitutive documents in any manner which could reasonably be
expected to have a Material Adverse Effect on the rights of the Lenders under
this Agreement or their ability to enforce the same; provided, however, the
Obligors or any Restricted Subsidiary shall be permitted after the date hereof
to amend its constitutive documents for the purpose of (a) changing its
jurisdiction of organization so long as the Administrative Agent is given thirty
(30) Business Days prior written notice of such change and (b) effecting any
transaction permitted under the terms of this Agreement.
 
SECTION 6.13   Capital Expenditures.
 
None of the Obligors nor any Restricted Subsidiary will make any Capital
Expenditures; provided that an Obligor or any Restricted Subsidiary shall be
permitted to make Capital Expenditures so long as at the time of, and after
giving pro forma effect to, such Capital Expenditure, the Borrower is in
compliance with Section 6.18.
 
SECTION 6.14   Amendment of Subordinated Indebtedness.
 
The Borrower will not amend any term of any document evidencing Subordinated
Indebtedness, including, without limitation, the Senior Note Indenture, if (a)
the effect thereof would be to shorten the maturity or average life thereof or
increase the amount of any payment of principal thereof or increase the rate or
shorten any period for payment of interest thereon or (b) such action would add
any covenant or event of default which is more onerous than those contained
therein on the Effective Date or, if such Subordinated Indebtedness is incurred
after the Effective Date, on the date such Subordinated Indebtedness is
incurred, provided that the foregoing shall not prohibit (i) the execution of
supplemental indentures associated with the incurrence of additional Senior
Notes to the extent permitted by Section 6.01, (ii) the execution of other
indentures or agreements in connection with the issuance of a permitted
refinancing of the Senior Notes or (iii) the execution of supplemental
indentures to add guarantors if required by the terms of the Senior Note
Indenture provided the Borrower and such Person comply with Section 5.09.
 
SECTION 6.15   Changes in Fiscal Year.
 
The Borrower shall not change the end of its fiscal year to a date other than
December 31 of each year.
 
SECTION 6.16   Senior Leverage Ratio.
 
The Borrower shall not, as of the last day of any fiscal quarter, permit the
Senior Leverage Ratio to exceed 2.25 to 1.0.
 
 
75

--------------------------------------------------------------------------------

 
 
SECTION 6.17   Total Leverage Ratio.
 
The Borrower shall not, as of the last day of any fiscal quarter, permit the
Total Leverage Ratio to exceed 4.0 to 1.0.
 
SECTION 6.18   Fixed Charge Coverage Ratio.
 
The Borrower shall not, as of the last day of any fiscal quarter,  permit the
Fixed Charge Coverage Ratio to be less than 1.50 to 1.0.
 
ARTICLE VII
 
Events of Default and Remedies
 
SECTION 7.01   Events of Default.
 
If any of the following events (“Events of Default”) shall occur:
 
(a)   the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)   the Borrower shall fail to pay any interest on any Loan or any fee or
other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement or the other Loan Documents which amount has
been invoiced, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five Business Days;
 
(c)   any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement,
any Loan Document or any amendment or modification hereof or waiver hereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect when
made or deemed made in any material respect;
 
(d)   the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02, 5.03 (with
respect to the Borrower’s existence) or 5.08 or in Article VI;
 
(e)   the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clauses (a), (b) or (d) of this Article) or in any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
following the earlier of (i) the date on which such failure first became known
to any Financial Officer of the Borrower or (ii) notice of such failure from the
Administrative Agent;
 
 
76

--------------------------------------------------------------------------------

 
 
(f)   the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five Business Days;
 
(g)   any event or condition occurs (i) that results in any Material
Indebtedness becoming due prior to its scheduled maturity or (ii) that requires
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity, provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
 
(h)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or their debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of any of their assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
 
(i)   the Borrower or any Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of any of their assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;
 
(j)   the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due;
 
(k)   one or more judgments for the payment of money that is not covered by
insurance in an aggregate amount in excess of $20,000,000 shall be rendered
against the Borrower or any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged or unstayed for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any attachment
or levy shall be entered upon any assets of Borrower or such Restricted
Subsidiary to enforce any such judgment;
 
(l)   an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred and are continuing, could reasonably be
expected to result in a Material Adverse Effect;
 
(m)   a proceeding shall be commenced by the Borrower or any Restricted
Subsidiary seeking to establish the invalidity or unenforceability of any Loan
Document (exclusive of questions of interpretation thereof), or any Obligor
shall repudiate or deny that it has any liability or obligation for the payment
of principal or interest or other obligations purported to be created under any
Loan Document;
 
 
77

--------------------------------------------------------------------------------

 
 
(n)   any Lien created by any of the Security Documents shall at any time fail
to constitute a valid and (to the extent required by the Security Documents or
as otherwise permitted under this Agreement) perfected Lien on any material
portion of the Collateral purported to be subject thereto, securing the
obligations purported to be secured thereby, with the priority required by the
Loan Documents, or any Obligor shall so assert in writing, in each case other
than as a result of action or inaction of the Administrative Agent or any
Lender; or
 
(o)   a Change in Control occurs;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrower accrued hereunder, shall become  due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event described in clause (h) or (i) of this Section 7.01, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest notice of acceleration or the intent to accelerate
or any other notice of any kind, all of which are hereby waived by the Borrower,
(iii) increase the rate charged on all Loans to the Default Rate (after the
acceleration thereof), and (iv) exercise any or all of the remedies available to
it under any of the Loan Documents, at Law or in equity (including, without
limitation, conducting a foreclosure sale of any of the Collateral).
 
SECTION 7.02   Cash Collateral. 
 
In addition to the remedies contained in Section 7.01, upon the occurrence and
continuance of any Event of Default, the Borrower shall pay to the
Administrative Agent in such amounts and at such times as contemplated by
Section 2.05(j).
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
 
 
78

--------------------------------------------------------------------------------

 
 
The Lender serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or other Affiliate thereof as if it
were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
79

--------------------------------------------------------------------------------

 
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower.  Upon any such
resignation, the Majority Lenders shall have the right, with the approval of
Borrower, which shall not be unreasonably withheld, conditioned or delayed, and
shall not be required during the existence of an Event of Default, to appoint a
successor.  If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent which shall be a bank with an office in
Houston, Texas, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
ARTICLE IX
 
Guarantee
 
SECTION 9.01   The Guarante.
 
 
80

--------------------------------------------------------------------------------

 
 
Each Guarantor hereby jointly, severally, unconditionally and irrevocably
guarantees the full and punctual payment when due (whether at stated maturity,
upon acceleration or otherwise) of the principal of and interest on each Loan,
and the full and punctual payment of all other Obligations payable by the
Borrower or any other Guarantor under the Loan Documents.  Upon failure by the
Borrower or any other Guarantor to pay punctually any such amount, each
Guarantor shall forthwith on demand pay the amount not so paid at the place and
in the manner specified in this Agreement or the other Loan Documents.  This
Guarantee is a guaranty of payment and not of collection.  The Lenders shall not
be required to exhaust any right or remedy or take any action against the
Borrower, the Guarantors or any other Person or any Collateral.  The Guarantor
agrees that, as between the Guarantor and the Lenders, the Obligations may be
declared to be due and payable for the purposes of this Guarantee
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards the Borrower and that in the event
of a declaration or attempted declaration, the Obligations shall immediately
become due and payable by each Guarantor for the purposes of this Guaranty.
 
SECTION 9.02   Guaranty Unconditional.
 
The obligations of each Guarantor hereunder shall be unconditional and absolute
and, without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:
 
(a)   any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Borrower or any other Guarantor under the Loan
Documents, by operation of law or otherwise other than the full payment thereof;
 
(b)   any modification, amendment or waiver of or supplement to the Loan
Documents;
 
(c)   any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower or any other Guarantor
under the Loan Documents;
 
(d)   any change in the corporate existence, structure or ownership of the
Borrower or any other Guarantor, or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting the Borrower, any other Guarantor or their
respective assets or any resulting release or discharge of any obligation of the
Borrower or any other Guarantor contained in the Loan Documents;
 
(e)   the existence of any claim, set-off or other rights which the Guarantor
may have at any time against the Borrower, any other Guarantor, the
Administrative Agent, any Lender or any other Person, whether in connection
herewith or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
 
(f)   any invalidity or unenforceability relating to or against the Borrower or
any other Guarantor for any reason of the Loan Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by the Borrower
or any other Guarantor of the principal of or interest on any Loan or any other
amount payable by the Borrower or any other Guarantor under the Loan Documents;
or
 
 
81

--------------------------------------------------------------------------------

 
 
(g)   any other act or omission to act or delay of any kind by the Borrower, any
other Guarantor, the Administrative Agent, any Lender or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the Guarantor’s
obligations hereunder.
 
Furthermore, notwithstanding that the Borrower may not be obligated to the
Administrative Agent and/or the Lenders for interest and/or attorneys’ fees and
expenses on, or in connection with, any Obligations from and after the Petition
Date (as hereinafter defined) as a result of the provisions of the federal
bankruptcy law or otherwise, Obligations for which the Guarantors shall be
obligated shall include interest accruing on the Obligations at the Default Rate
from and after the date on which the Borrower files for protection under the
federal bankruptcy laws or from and after the date on which an involuntary
proceeding is filed against the Borrower under the federal bankruptcy laws
(herein collectively referred to as the “Petition Date”) and all reasonable
attorneys’ fees and expenses incurred by the Administrative Agent and the
Lenders from and after the Petition Date in connection with the Obligations.
 
SECTION 9.03   Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances.
 
Each Guarantor’s obligations hereunder shall remain in full force and effect
until the Commitments shall have terminated and the principal of and interest on
the Loans and all other amounts payable by the Obligors under the Loan Documents
shall have been paid in full.  If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Obligors under the Loan
Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of any Obligor or otherwise, each
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.  The Guarantors jointly and severally agree to indemnify each Lender on
demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the bad faith, gross negligence
or willful misconduct of such Lender.
 
SECTION 9.04   Waiver by Each Guarantor.
 
Each Guarantor irrevocably waives acceptance hereof, diligence, presentment,
demand, protest notice of acceleration or the intent to accelerate and any other
notice not provided for in this Article other than to the extent expressly
provided for in favor of the Guarantors in any of the Loan Documents, as well as
any requirement that at any time any action be taken by any Person against the
Borrower or any other Guarantor or any other Person.
 
 
82

--------------------------------------------------------------------------------

 
 
SECTION 9.05   Subrogation.  
 
Each Guarantor shall be subrogated to all rights of the Lenders, the
Administrative Agent and the holders of the Loans against the Borrower in
respect of any amounts paid by such Guarantor pursuant to the provisions of this
Article IX; provided that such Guarantor shall not be entitled to enforce or to
receive any payments arising out of or based upon such right of subrogation
until the principal of and interest on the Loans and all other sums at any time
payable by the Borrower under the Loan Documents shall have been paid in
full.  If any amount is paid to any Guarantor on account of subrogation rights
under this Guaranty at any time when all the Obligations have not been
indefeasibly paid in full, the amount shall be held in trust for the benefit of
the Lenders and shall be promptly paid to the Administrative Agent to be
credited and applied to the Obligations, whether matured or unmatured or
absolute or contingent, in accordance with the terms of this Agreement.
 
SECTION 9.06   Stay of Acceleration.  
 
If acceleration of the time for payment of any amount payable by any Obligor
under the Loan Documents is stayed upon insolvency, bankruptcy or reorganization
of the Borrower, all such amounts otherwise subject to acceleration under the
terms of this Agreement shall nonetheless be payable by each Guarantor hereunder
forthwith on demand by the Administrative Agent made at the request of the
requisite proportion of the Lenders specified in Article X of this Agreement.
 
SECTION 9.07   Limit of Liability.  
 
The obligations of each Guarantor hereunder shall be limited to an aggregate
amount equal to the lesser of (i) the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law
and (ii) the amount equal to ninety-five percent (95%) of such Guarantor’s net
worth as of the Effective Date.
 
SECTION 9.08   Release upon Sale.  
 
Upon any sale of any Guarantor permitted by this Agreement, such Guarantor (a)
be released from its obligations as a Guarantor hereunder, (b) all Liens
securing such Guaranty shall automatically be terminated and released and (c)
the Administrative Agent will, at the expense of said Guarantor, execute and
deliver such documents as are reasonably necessary to evidence said releases and
terminations, following written request from the Borrower and receipt by the
Administrative Agent of a certificate from the Borrower certifying no Default or
Event of Default exists.
 
SECTION 9.09   Benefit to Guarantor.  
 
Each Guarantor acknowledges that the Loans made to the Borrower may be, in part,
re-loaned to, or used for the benefit of, such Guarantor and its Affiliates,
that each Guarantor, because of the utilization of the proceeds of the Loans,
will receive a direct benefit from the Loans and that, without the Loans, such
Guarantor would not be able to continue its operations and carry on its business
as presently conducted.
 
 
83

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
Miscellaneous
 
SECTION 10.01   Notices.
 
(a)   Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)   if to the Borrower, to:
 
   3250 Briarpark Drive, Suite 400
   Houston, Texas  77042
   Attention:  Todd Ruden
   Telecopy No.: (832) 308-4750
   Telephone No. (for confirmation): (832) 308-4150
 
   with a copy to:
 
   Vinson & Elkins LLP
   First City Tower
   1001 Fannin, Suite 2500
   Houston, Texas  77002
   Attention:  John A. Thomas
   Telecopy No.:  (713) 615-5651
   Telephone No. (for confirmation):  (713) 758-2856


(ii)   if to a Guarantor, to it in care of the Borrower;
 
(iii)              if to the Administrative Agent, to
 
 
JPMorgan Chase Bank, N.A.

 
Loan and Agency Service Group

 
711 Fannin, 10th Floor

 
Houston, Texas 77002

 
Attention:  John Stucker

 
Telecopy No.:  c/o Keely Scott (312) 385-7103

 
Telephone No. (for confirmation):  (713) 216-3769

 
 
84

--------------------------------------------------------------------------------

 
 
 
with a copy to:



 
Andrews Kurth LLP

 
600 Travis, Suite 4200

 
Houston, Texas 77002

 
Attention:  Martha (“Marty”) Smith DeBusk

 
Telecopy No.:  (713) 238-7202

 
Telephone No. (for confirmation): (713) 220-4372



(iv)             if to the Alternative Currency Agent, to
 
 
J.P. Morgan Europe Limited

 
125 London Wall

 
London EC2Y 5AJ

 
Telephone No.:  44 207 777 2434/+207 777 2542

 
Facsimile No.:  44 207 777 2360

 
Attention:  The Manager



(v)              if to the Issuing Lender, to
 
 
JPMorgan Chase Bank, N.A.

 
Loan and Agency Service Group

 
711 Fannin, 10th Floor

 
Houston, Texas 77002

 
Attention: John Stucker

 
Telecopy No.:  c/o Keely Scott (312) 385-7103

 
Telephone No. (for confirmation):  (713) 216-3769



(vi)             if to the Swingline Lender, to
 
 
JPMorgan Chase Bank, N.A.

 
Loan and Agency Service Group

 
711 Fannin, 10th Floor

 
Houston, Texas 77002

 
Attention: John Stucker

 
Telecopy No.:  c/o Keely Scott (312) 385-7103

 
Telephone No. (for confirmation):  (713) 216-3769



(vii)            if to any other Lender, to it at its address (or telecopy
number)
 
 
set forth in its Administrative Questionnaire.

 
 
85

--------------------------------------------------------------------------------

 
 
(b)   Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c)   Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 10.02   Waivers; Amendments.
 
(a)   No failure or delay by the Administrative Agent, the Issuing Lender or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Lender and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by the Borrower or
Guarantors therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Lender may have had notice or knowledge of such Default at the time.
 
(b)   Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.17(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any provisions
of Section 2.20 or the definition of “Defaulting Lender”, without the written
consent of each Lender, (vi) change any of the provisions of this
Section 10.02(b) or the definition of “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vii) release all or a
material portion of the Collateral without the written consent of each Lender,
provided, that nothing herein shall prohibit the Administrative Agent from
releasing any Collateral, or require the consent of the other Lenders for such
release, in respect of items sold, leased, transferred or otherwise disposed of
to the extent such transaction is permitted hereunder, or (viii) release all or
substantially all of the Guarantees (other than in connection with any
transactions permitted by the Credit Agreement) without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Lender or the Swingline Lender hereunder without the prior written consent of
the Administrative Agent, the Issuing Lender or the Swingline Lender, as the
case may be.
 
 
86

--------------------------------------------------------------------------------

 
 
SECTION 10.03   Expenses; Indemnity; Damage Waiver.
 
(a)   The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel and consultants for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, due diligence undertaken by the Administrative Agent with respect to the
financing contemplated by this Agreement, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Lender
or any Lender for fees, charges and disbursements of one primary law firm as
counsel, local counsel as needed and consultants for the Administrative Agent,
the Issuing Lender or any Lender and all other reasonable out-of-pocket expenses
of the Administrative Agent, the Issuing Lender or any Lender, in connection
with the enforcement or protection of its rights in connection with this
Agreement during the existence of a Default or an Event of Default (whether or
not any waiver or forbearance has been granted in respect thereof), including
its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
(b)   (I) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER, AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR
A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO; AND WHETHER OR NOT CAUSED BY THE ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE OF ANY INDEMNITEE, PROVIDED FURTHER THAT SUCH INDEMNITY SHALL NOT, AS
TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.
 
 
87

--------------------------------------------------------------------------------

 
 
(c)   To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Lender or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Lender or the Swingline Lender,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Lender or the
Swingline Lender in its capacity as such.  For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Credit Exposure and unused Commitments at the time.
 
(d)   To the extent permitted by applicable Law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
 
(e)   All amounts due under this Section shall be payable no later than ten (10)
Business Days from written demand therefor.
 
SECTION 10.04   Successors and Assigns.
 
(a)   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
 
88

--------------------------------------------------------------------------------

 
 
(b)   (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
   (A)   the Borrower, provided that no consent of the Borrower shall be
required for an assignment to an Affiliate of a Lender or if any Event of
Default has occurred and is continuing; provided further that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received written notice thereof; and
 
   (B)   the Administrative Agent, the Issuing Lender and the Swingline Lender;
 
   (ii)   Assignments shall be subject to the following additional conditions:
 
   (A)   except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and after giving effect
to such assignment, the assigning Lender Commitment or Loans shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent or unless the assignment is of 100% of the assigning Lender’s
Commitment and Loans, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h) or (i) of Section
7.01 has occurred and is continuing;
 
   (B)   each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
 
89

--------------------------------------------------------------------------------

 
 
   (C)   the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
 
   (D)   the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may include material non-public information about the Borrower or
Guarantors and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with such
assignee’s compliance procedures and applicable law, including Federal and state
securities laws;
 
   (E)   prior to any assignment to an assignee that is not a Lender, the Lender
making such an assignment shall first offer the assignment to the other Lenders
who shall have five (5) Business Days to purchase the assignment on the same
terms as are proposed to such non-Lender assignee; and
 
   (F)   notwithstanding the foregoing, any assignee must have the ability to
fund Alternative Currencies with respect to which there are outstanding Loans
and all Alternative Currencies described in (a) and (b) of the definition of
Alternative Currency.
 
Section 10.04(b)(ii)(B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans.
 
(iii)   Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 10.03).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
 
90

--------------------------------------------------------------------------------

 
 
(v)   Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c)   (i) Any Lender may, without the consent of the Administrative Agent, the
Issuing Lender or the Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such participations
must be approved by the Borrower so long as no Event of Default has occurred and
is continuing, such approval not to be unreasonably withheld, (B) such Lender’s
obligations under this Agreement shall remain unchanged, (C) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (D) such Lender shall notify the Administrative Agent in
writing immediately upon any such participation, and (E) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(c) as though it were a Lender.
 
(ii)   A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.16(d) as though it were a
Lender.
 
 
91

--------------------------------------------------------------------------------

 
 
(d)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 10.05   Survival.
 
All covenants, agreements, representations and warranties made by the Borrower
and each Guarantor herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 10.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 10.06   Counterparts; Integration; Effectiveness.
 
This Agreement may be executed in counterparts and may be delivered in original
or facsimile form (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 10.07   Severability.
 
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
 
92

--------------------------------------------------------------------------------

 
 
SECTION 10.08   Right of Setoff.
 
Each Lender and each of its Affiliates is hereby authorized at any time that an
Event of Default shall have occurred and is continuing, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower or any Guarantor against any and all of the obligations of the
Borrower and each Guarantor now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
 
SECTION 10.09   Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)   This Agreement and the Loan Documents shall be construed in accordance
with and governed by the Law of the State of Texas without regard to any
choice-of-law provisions that would require the application of the Law of
another jurisdiction provided, to the extent any of the Security Documents
recite that they are governed by the Law of another jurisdiction, or any action
or event taken thereunder (such as foreclosure of any Collateral) requires
application of or compliance with the Law of another jurisdiction, such
provisions and concepts shall be controlling.
 
(b)   The Borrower and Guarantors hereby irrevocably and unconditionally submit,
for itself and its property, to the nonexclusive jurisdiction of the District
Courts of the State of Texas sitting in Harris County and of the United States
District Court of the Southern District of Texas, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Texas State Court or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final, non-appealable judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, the Issuing Lender or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement against the Borrower or Guarantors or
their properties in the courts of any jurisdiction.
 
(c)   The Borrower and Guarantors hereby irrevocably and unconditionally waive,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
 
93

--------------------------------------------------------------------------------

 
 
(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
SECTION 10.10   WAIVER OF JURY TRIAL.
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11   Headings.
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
 
94

--------------------------------------------------------------------------------

 
 
SECTION 10.12   Confidentiality. 
 
Each of the Administrative Agent, the Issuing Lender and the Lenders agrees to
maintain the confidentiality of the Information (as defined below) and use such
Information solely in connection with the consideration, administration,
documentation, implementation, syndication or negotiation of the Transactions,
except that Information may be disclosed (a) to its Related Parties who need to
know the Information in order to consider, administer, document, implement,
syndicate or negotiate the terms of the Transactions (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations under the Loan Documents, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section by any party hereto or (ii) becomes
available to the Administrative Agent, the Issuing Lender or any Lender on a
nonconfidential basis from a source other than the Borrower, any of its
Subsidiaries, any of its Foreign Subsidiaries, or any of its
Affiliates.  Notwithstanding the foregoing, none of the Lenders, the
Administrative Agent or the Alternative Currency Agent shall (i) use the
Information in connection with the performance by the Administrative Agent of
services for other companies or (ii) furnish any Information to other
companies.  For the purposes of this Section, “Information” means (a) all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Lender or any Lender on a non-confidential basis prior to disclosure
by the Borrower, any of its Subsidiaries, any of its Foreign Subsidiaries, any
of its Affiliates or any Related Party of the foregoing and (b) the details of
this Agreement, including the size of the facility or the pricing of this
facility, to the extent that a third party could identify the Borrower as the
obligor hereunder.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  If the Administrative Agent, the
Issuing Lender or any Lender is requested or required, by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process, to disclose any or all of the
Information, the Administrative Agent, the Issuing Lender or such Lender will
provide the Borrower with prompt notice of such event (to the extent that such
notice does not contravene any applicable law or similar regulation) so that the
Borrower may seek a protective order or other appropriate remedy or waive
compliance with the applicable provisions of this Agreement by the
Administrative Agent, the Issuing Lender or such Lender.  If the Borrower
determines to seek such protective order or other remedy, the Administrative
Agent, the Issuing Lender or such Lender will cooperate with the Borrower in
seeking such protective order or other remedy.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, nothing in this Agreement shall (a) restrict the
Administrative Agent, the Issuing Lender or any Lender from providing
information to any bank regulatory authority or any other regulatory or
governmental authority, including the Board and its supervisory staff; (b)
require or permit the Administrative Agent, the Issuing Lender or any Lender to
disclose to the Borrower that any information will be or was provided to the
Board or any of its supervisory staff; or (c) require or permit the
Administrative Agent, the Issuing Lender or any Lender to inform the Borrower of
a current or upcoming Board examination or any nonpublic Board supervisory
initiative or action.
 
 
95

--------------------------------------------------------------------------------

 
 
SECTION 10.13   Interest Rate Limitation.
 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or reimbursement obligation, together with all fees,
charges and other amounts that are treated as interest on such Loan or
reimbursement obligation under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted
for, charged, taken, received or reserved by the Lender holding such Loan or
reimbursement obligation in accordance with applicable law, the rate of interest
payable in respect of such Loan or reimbursement obligation hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or reimbursement obligation but were not payable
as a result of the operation of this Section shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans, reimbursement
obligations or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount shall have been received by such Lender
and in the event that, notwithstanding the foregoing, under any circumstances
the aggregate amounts taken, reserved, charged, received or paid on the Loans
include amounts which by applicable law are deemed interest which would exceed
the Maximum Rate, then such excess shall be deemed to be a mistake and each
Lender receiving same shall credit the same on the principal of its Loans (or if
such Loans shall have been paid in full, refund said excess to the
Borrower).  In the event that the maturity of the Obligations are accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
Obligations (or, if the applicable Loans shall have been paid in full, refunded
to the Borrower of such interest).  The provisions of this Section shall control
over all other provisions of this Agreement or the other Loan Documents which
may be in apparent conflict herewith.
 
SECTION 10.14   USA Patriot Act.
 
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107 56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 
SECTION 10.15   Final Agreement of the Parties.
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES IN REGARD TO THE MATTERS DESCRIBED
HEREIN.
 
[END OF TEXT]
 
 
96

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

BORROWER:  CARDTRONICS, INC.,
a Delaware corporation
         
 
By:
/s/ Todd Ruden       Todd Ruden
 Senior Vice President – Planning & Treasurer
 

                                                               
 
97

--------------------------------------------------------------------------------

 
 

GUARANTOR:
CARDTRONICS USA, INC.,
a Delaware corporation
         
 
By:
/s/ Todd Ruden      
Todd Ruden
Treasurer
 

                                                               
 
98

--------------------------------------------------------------------------------

 
 

GUARANTOR: 
CARDTRONICS HOLDINGS, LLC,
a Delaware limited liability company
         
 
By:
/s/ Todd Ruden      
Todd Ruden
Treasurer
 

     
 
99

--------------------------------------------------------------------------------

 
 

GUARANTOR: 
ATM NATIONAL, LLC,
a Delaware limited liability company
         
 
By:
/s/ Todd Ruden      
Todd Ruden
Treasurer
 

     

 
100

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT,
ISSUING BANK, SWINGLINE
LENDER AND LENDER:
JPMORGAN CHASE BANK, N.A.
         
 
By:
/s/ John Sarvadi      
John Sarvadi
Managing Director
 

 
 
101

--------------------------------------------------------------------------------

 
 
ALTERNATIVE CURRENCY AGENT: 
J.P. MORGAN EUROPE LIMITED
         
 
By:
/s/ Belinda Lucas      
Name: Belinda Lucas
Title: Associate
 

 
 
102

--------------------------------------------------------------------------------

 
 
SYNDICATION AGENT AND LENDER:
BANK OF AMERICA, N.A.
         
 
By:
/s/ Gary L. Mingle      
Name: Gary L. Mingle
Title: Senior Vice-President
 

 
 
103

--------------------------------------------------------------------------------

 
 
DOCUMENTATION AGENT AND LENDER:
WELLS FARGO BANK, N.A.
         
 
By:
/s/ John Kallina      
Name: John Kallina
Title: Vice President
 

 
 
104

--------------------------------------------------------------------------------

 
 
LENDER:
AMEGY BANK NATIONAL ASSOCIATION
         
 
By:
/s/ Melinda N. Jackson      
Name: Melinda N. Jackson
Title: Senior Vice President
 

 
 
105

--------------------------------------------------------------------------------

 
 
LENDER:
COMPASS BANK
         
 
By:
/s/ Frank Carvelli      
Name: Frank Carvelli
Title: Vice President
 

 
 
 
106

--------------------------------------------------------------------------------

 
 
LENDER:
SUNTRUST BANK
         
 
By:
/s/ David A. Bennett      
Name: David A. Bennett
Title: Vice President
 

 
 
107

--------------------------------------------------------------------------------

 
 
LENDER:
ALLIED IRISH BANKS, plc
         
 
By:
/s/ Joseph Augustini      
Joseph Augustini
Senior Vice President
 

       
 
By:
/s/ Roisin O’Connell      
Roisin O’Connell
Vice President
 

 
 
108

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01
 
COMMITMENTS
 
Lenders
Commitment
JPMorgan Chase Bank, N.A.
$33,000,000
Bank of America, N.A.
$33,000,000
Wells Fargo Bank, N.A.
$30,000,000
Amegy Bank National Association
$23,000,000
Compass Bank
$23,000,000
SunTrust Bank
$23,000,000
Allied Irish Banks, plc
$10,000,000
TOTAL
$175,000,000

 
 
 
109

--------------------------------------------------------------------------------

 

EXHIBIT 1.1D
 
MANDATORY COST
 
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Alternative Currency Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Alternative Currency
Agent as a weighted average of the Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant
Alternative Currency Loan) and will be expressed as a percentage rate per
annum.  The Alternative Currency Agent will, at the request of the Borrower or
any Lender, deliver to the Borrower or such Lender as the case may be, a
statement setting forth the calculation of any Mandatory Cost.

 
3.
The Additional Cost Rate for any Lender lending from a facility office in a
participating member state of the EMU will be the percentage notified by that
Lender to the Alternative Currency Agent.  This percentage will be certified by
that Lender in its notice to the Alternative Currency Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Alternative Currency Loans made from that facility office)
of complying with the minimum reserve requirements of the European Central Bank
in respect of loans made from that facility office.

 
4.
The Additional Cost Rate for any Lender lending from a facility office in the
United Kingdom will be calculated by the Alternative Currency Agent as follows:

 
(a) in relation to a Pounds Sterling Loan:
 
AB + C(B-D) + E x 0.01    per cent. per annum
           100 - (A+C)
 
(b) in relation to a Loan in any Alternative Currency other than Pounds
Sterling:
 
E x 0.01       per cent. per annum.
   300
 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
110

--------------------------------------------------------------------------------

 
 
 
B
is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Alternative Currency Loan is an unpaid sum, the
Default Rate) payable for the relevant Interest Period on the Alternative
Currency Loan.

 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the
Alternative Currency Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Alternative Currency Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Alternative
Currency Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

 
5.
For the purposes of this Exhibit:

 
 
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 
 
“Reference Bank” means the Alternative Currency Agent or any other bank or
financial institution appointed as such by the Alternative Currency Agent under
this Agreement in consultation with the Borrower; and

 
 
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Alternative Currency Agent, the Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Alternative Currency Agent, the rate of charge payable by the
Reference Bank to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by the Reference Bank as being the average of the
Fee Tariffs applicable to the Reference Bank for that financial year) and
expressed in pounds per £1,000,000 of the Tariff Base of the Reference Bank.

 
 
111

--------------------------------------------------------------------------------

 
 
8.
Each Lender shall supply any information required by the Alternative Currency
Agent for the purpose of calculating its Additional Cost Rate.  In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 
(a) the jurisdiction of its facility office; and
 
(b) any other information that the Alternative Currency Agent may reasonably
require for such purpose.
 
Each Lender shall promptly notify the Alternative Currency Agent of any change
to the information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of the Reference Bank for the purpose of E above shall be determined by
the Alternative Currency Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Alternative Currency Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a
facility office in the same jurisdiction as its facility office.

 
10.
The Alternative Currency Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or the Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 
11.
The Alternative Currency Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Alternative Currency Agent pursuant to this Exhibit in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.

 
13.
The Alternative Currency Agent may from time to time, after consultation with
the Borrower and the Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Exhibit in order to comply with
any change in law, regulation or any requirements from time to time imposed by
the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 